EXHIBIT 10.79

OFFICE BUILDING LEASE

This Lease between Verizon Business Network Services, a Delaware corporation
(“Landlord”), and American Teleconferencing Services, Ltd., dba Premiere Global
Services (“Tenant”), is dated as of November 12, 2009 for reference purposes
only.

1. LEASE OF PREMISES.

In consideration of the Rent (as defined in Section 5.2 below) and the
provisions of this Lease, Landlord leases to Tenant and Tenant leases from
Landlord the Premises, as defined in Section 2.i below and shown on the floor
plan attached hereto as Exhibit “A.” The Premises are located within the
Building described in Section 2.c and Project described in Section 2.j. Tenant
shall have the non-exclusive right (unless otherwise provided herein) in common
with Landlord, other tenants, subtenants and invitees, to use of the Common
Areas (as defined at Section 2.e).

2. DEFINITIONS.

As used in this Lease, the following terms shall have the following meanings:

      a. Base Rent:           Months of Term Annual Base Rent Monthly Base Rent
    (As of Commencement Date) (Per Sq. Ft. Rentable Area)         1 – 12* $11.25
$82,247.81     13 – 24 $11.75 $85,903.26     25 – 36 $12.25 $89,558.73     37 –
48 $12.75 $93,214.18     49 – 60 $13.25 $96,869.64     61 – 72 $13.75
$100,525.10     73 – 84 $14.25 $104,180.55     85 – 96 $14.75 $107,836.01     97
– 108 $15.25 $111,491.47     109 – 120 $15.75 $115,146.93     121 – 132 $16.25
$118,802.39     *Base Rent is not actually payable until the Rent Commencement
Date. The first month of the Term is inclusive of any initial partial calendar
month in the event the Commencement Date is not the first day of the month.    
b. Broker(s):           Landlord’s: Cushman and Wakefield Inc. and Palmer
McAllister, a Cushman & Wakefield Alliance     Tenant’s: Colliers Bennett &
Kahnweiler, Inc., d/b/a Colliers International     c. Building: Building F.    

     d. Commencement Date: For purposes of this Lease, the “Commencement Date”
shall be three (3) business days following the date of full execution of this
Lease. For purposes of this Lease, the “Rent Commencement Date” shall be the
earlier of (i) Tenant’s occupancy of all or any portion of the Premises for
purposes of conducting business (however, Tenant shall not be deemed to be
conducting business if it is only constructing improvements, installing fixtures
or equipment and moving personal

H-1

--------------------------------------------------------------------------------




property into the Premises and not otherwise conducting business from all or any
portion of the Premises), or (ii) September 1, 2010.

     e. Common Areas: The building lobbies, utility closets, common corridors
and hallways, and restrooms, garage and parking areas, stairways, elevators,
spline, the cafeteria located in Building D of the Project, the conference rooms
located on the second floor of Building D which are available for common use,
the loading dock in Building D which is available for use on a "first-come,
first-served" basis, and other generally understood public or common areas that
are available for use by Tenant. Landlord shall have the right to impose
reasonable rules and regulations on the use of the Common Areas at all times so
long as such rules and regulations are uniformly enforced, non-discriminatory
and do not materially increase Tenant's monetary obligations hereunder.

     f. Expiration Date: The last day of the one hundred thirty-second (132nd)
full calendar month after the Commencement Date, unless otherwise sooner
terminated or extended in accordance with the provisions of this Lease.

Landlord’s Mailing Address: Verizon Business Network Services   c/o Cushman &
Wakefield of Florida, Inc.   Mail Code FLG1-300   8800 Adamo Drive   Tampa, FL
33619-3526   Attention: Real Estate Administration   With copy to: Verizon
Business Network Services   15505 Sand Canyon Drive   Building C   Irvine, CA
92618   Attn: Manager, Real Estate, West Area   Tenant’s Mailing Address:
American Teleconferencing Services, Ltd.   d/b/a Premiere Global Services   3280
Peachtree Road, NW   Suite 1000   Atlanta, GA 30305

g. Monthly Installments of Base Rent (initial): $82,247.81 per month.

     h. Parking: Tenant shall have at no additional charge the right to use six
(6) parking stalls per one thousand (1,000) rentable square feet of the
Premises, for a total of five hundred twenty-six (526) parking stalls, on a
non-exclusive basis in the areas designated by Landlord for parking. Landlord
shall not charge Tenant's guests and visitors for parking, provided that
Tenant's guests and visitors park in designated visitor spaces in the Project or
in Tenant's non-exclusive parking area, and further provided that the total
number of parking stalls used by Tenant and its visitors and guests does not
exceed five hundred twenty-six (526) parking stalls.

     i. Premises: For purposes of this Lease, the “Premises” shall be those
portions of the Building, shown on Exhibit “A,” consisting of 18,624 square feet
of Rentable Area on the second (2nd) floor, 33,384 square feet of Rentable Area
on the third (3rd) floor, and 35,723 square feet of Rentable Area on the fifth
(5th) floor. The parties hereto hereby acknowledge that the purpose of Exhibit
“A” is to show the approximate location of the Premises in the Building only,
and such Exhibit is not meant to constitute an agreement, representation or
warranty as to the construction of the Premises, the precise area thereof or the
specific location of the Common Areas, or the elements thereof or of the
accessways to the Premises or the Project. The parties stipulate that the
Rentable Area of the Premises is 87,731 square feet and the Rentable Area of the
Project is 773,800 square feet. If Tenant leases any Additional Space (as
defined in Article 41 below) in accordance with the terms of Articles 41 and 42
below, the square footage of the Additional Space shall be determined in
accordance with the standards set forth in

H-2

--------------------------------------------------------------------------------




ANSI/BOMA Z65.1 1996, as promulgated by the Building Owners and Managers
Association (“BOMA Standards”), plus a load factor of no more than twenty-eight
percent (28%) to account for amenities located within the Common Areas of the
Project, including but not limited to the cafeteria and spline. Additionally,
Tenant shall have the option to add to the Premises one of the existing training
rooms on the second (2nd) floor of Building D of the Project to the extent
available at the time Tenant requests such addition and subject to mutually
agreeable terms between Landlord and Tenant in connection with, but not limited
to, access to the training room, term length, location, and the amount of rent.
Except as otherwise agreed by Landlord and Tenant, all terms and conditions of
this Lease shall apply to such training room (except for the Tenant Improvement
Allowance), including the payment of Base Rent and Direct Expenses. The leasing
of such training room shall be subject to the parties’ mutual agreement on a
space plan for the training room.

     j. Project: The Building and any other buildings or improvements on the
real property (the “Property”) located at 2424 Garden of the Gods Road, City of
Colorado Springs, County of El Paso, State of Colorado and further described at
Exhibit “B.” The Project is known as Garden of the Gods.

     k. Rentable Area: As to the Premises, Building and the Project, the
respective measurements of floor area as may from time to time be subject to
lease by Tenant and all tenants of the Building and Project, respectively, as
determined by Landlord and applied on a consistent basis throughout the Building
and Project.

     l. Security Deposit (Article 7): Tenant shall deliver to Landlord on or
before the Commencement Date a letter of credit in the amount of $3,000,000 from
a financial institution reasonably acceptable to Landlord in the form attached
hereto as Exhibit “E” to secure Tenant’s obligations under this Lease.

     m. State: The State of Colorado.

     n. Tenant’s Share: “Tenant’s Share” shall be 11.34%. Such share is a
fraction, the numerator of which is the Rentable Area of the Premises, and the
denominator of which is the Rentable Area of the Project, as determined by
Landlord from time to time in accordance with BOMA Standards.

     o. Tenant’s Use Clause (Article 8): Subject to Tenant’s compliance with all
laws and regulations, including but not limited to zoning regulations, general
office and call center use.

     p. Term: The period commencing on the Commencement Date and expiring at
midnight on the Expiration Date.

     q. Extension Options (Article 40): Upon expiration of the initial Term,
Tenant have two (2) options to extend the Term for five (5) years each, as more
particularly described in Article 40.

3. EXHIBITS.

The exhibits listed below are incorporated by reference in this Lease:

      a.     

Exhibit “A” - Floor Plan showing the Premises.

        b.     

Exhibit “B-1” - Site Plan of the Project.

        c.     

Exhibit “B-2” – Legal Description of the Project.

        d.     

Exhibit “C” - Building Standard Work Letter.

        e.     

Exhibit “D” - Rules and Regulations.

H-3

--------------------------------------------------------------------------------




    f.     

Exhibit “E” – Letter of Credit.

        g.     

Exhibit "F" – Additional Exceptions to Operating Expenses.

        h.     

Exhibit "G" – Generator Pad Site.

4. DELIVERY OF POSSESSION.

4.1 Delivery. Landlord shall deliver the Premises to Tenant on or before the
Commencement Date with all Delivery Requirements being satisfied. For purposes
hereof, the “Delivery Requirements” are as follows: (a) to the current actual
knowledge of Brett Laplant, as operations manager at the Project, Tenant has not
received any written notice that the Premises is in violation of any laws,
codes, regulations or ordinances, (b) to the current actual knowledge of Brett
Laplant, as operations manager at the Project, all heating, ventilation, air
conditioning, mechanical, electrical, plumbing, life safety, elevator and other
systems serving the Building and Premises are in good, operating condition, (c)
the Premises shall be free of all tenancies and rights of third parties (other
than Tenant’s rights), (d) all Existing FF&E (as defined below) shall be free of
all liens of every kind, and (e) to the current actual knowledge of Brett
Laplant, as operations manager at the Project, the roof (and all components
thereof) and all structural components of the Building are in good condition. In
the event that Tenant provides notice to Landlord within sixty (60) days of the
Commencement Date that the Delivery Requirements were not satisfied when the
Premises was delivered to Tenant, Landlord, at Landlord's sole cost and expense
and without any reimbursement by Tenant, shall promptly cause the Delivery
Requirements to be satisfied as determined in Landlord's sole, but reasonable
discretion, and the Rent Commencement Date shall be extended one day for each
day the Tenant is delayed in completing its buildout of the Premises and/or
commencing business operations in the Premises as a result of the Delivery
Requirements not being satisfied on or before the Commencement Date. Except as
specifically set forth in this Lease, Tenant hereby agrees to accept the
Premises in its “as-is” condition and Tenant hereby acknowledges that Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises, except that after the Commencement
Date, Landlord shall promptly, at its sole cost and expense, repair and cover
any core drillings within the Premises as reasonably identified by Tenant.
Landlord shall not be required to complete such repairs prior to the
Commencement Date, and a delay in completion of such repairs shall not
constitute a delay in Landlord’s delivery of the Premises to Tenant. Tenant also
acknowledges that, except as provided herein, Landlord has made no
representation or warranty regarding the condition of the Premises (including
any existing furniture, fixtures and equipment located within the Premises as of
the date hereof). The acceptance of the Premises by Tenant, and Tenant’s failure
to provide notice that Delivery Requirements were not met during the sixty (60)
day time frame described above, shall presumptively establish that the Premises
and the Building were at such time in good and sanitary order, condition and
repair, and that the Delivery Requirements were met.

4.2 Construction Phase.

     a. At no additional cost to Tenant, Tenant may enter the Premises after the
Commencement Date in order to commence the design and construction of the Tenant
Improvements in accordance with Exhibit “C” attached hereto; provided, however,
that Tenant has paid the Security Deposit (as defined below) and Tenant has
obtained the insurance required by this Lease, and provided further that
Landlord shall have the right to post the appropriate notices of
non-responsibility and to require Tenant to provide Landlord with evidence that
Tenant has fulfilled its obligation to provide insurance pursuant to Article 23
hereof. In connection with Tenant’s After Hours (as hereinafter defined) access
to the Premises prior to the Rent Commencement Date, Landlord shall provide
supplemental security guard services at $15.25 per hour for each additional
security guard required to provide access to the Premises to Tenant and to
monitor Tenant’s activities within the Premises. Tenant shall pay such security
guard charges within thirty (30) days after receipt of an invoice identifying
such charges. Other than the payment of Base Rent, all of the terms and
conditions of this Lease shall apply following the Commencement Date, including
the payment of Direct Expenses.

H-4

--------------------------------------------------------------------------------




     b. Tenant shall have the right (to be exercised at Tenant's option within
thirty (30) days after the Commencement Date) to use during the Term
approximately 100 Systems Panel Furniture cubicles (the “Existing FF&E”)
currently located in Suites D4 and/or D5 on the 4th and 5th floors of Building
D. If Tenant fails to exercise such option within such thirty (30) day period,
Tenant shall be deemed to have elected not to use the Existing FF&E. If Tenant
elects to use the Existing FF&E, Tenant shall relocate the Existing FF&E to the
Premises, at its sole cost and expense, no later than thirty (30) days after the
full execution of this Lease. Alternatively, Tenant may elect to relocate the
Existing FF&E within such thirty (30) day period to a location identified by
Landlord on the second (2nd) floor of the Building outside of the Premises for a
period of ninety (90) days at no additional charge to Tenant for such storage,
provided that Tenant shall have sole liability for any damage that occurs to the
Existing FF&E while it is being stored outside of the Premises. Except as
otherwise provided herein, Tenant shall accept the Existing FF&E in its “as-is”
condition. Landlord represents and warrants that Landlord owns the Existing FF&E
free and clear of all liens and encumbrances. Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against any and all claims, losses
and liabilities in any way arising or resulting from or in connection with the
Existing FF&E which arise after the delivery of the Premises to Tenant. If
Tenant elects within the thirty (30) day period provided above to use the
Existing FF&E in the Premises, Tenant shall be responsible for disposing of any
of the Existing FF&E it will not use at Tenant's sole cost and expense within
the time frames provided above. If Tenant elects within the thirty (30) day
period provided above not to use the Existing FF&E in the Premises, Landlord
shall be responsible for disposing of the Existing FF&E at Landlord's sole cost
and expense.

5. RENT.

5.1 Payment of Base Rent. Commencing on the Rent Commencement Date, Tenant
agrees to pay the Base Rent for the Premises. Commencing on the Rent
Commencement Date, Monthly Installments of Base Rent shall be payable in advance
on the first day of each calendar month of the Term to Landlord at Landlord’s
mailing address above. If the Term begins (or ends) on other than the first (or
last) day of a calendar month, the Base Rent for the partial month shall be
prorated on a per diem basis. The Security Deposit shall be due and payable by
Tenant to Landlord upon Tenant’s execution of this Lease. The Rent (as
hereinafter defined) shall be paid to Landlord at such place as Landlord may
from time to time designate by not less than thirty (30) days written notice to
Tenant, without any prior demand therefor and, except as set forth herein,
without deduction or offset, in lawful money of the United States of America.

5.2 Additional Rent.

     a. General Terms. In addition to paying the Base Rent specified in Section
5.1 of this Lease, commencing on the Commencement Date, Tenant shall pay
“Tenant’s Share” of the annual “Direct Expenses,” as those terms are defined in
Sections 2.n and 5.2(b)(1) of this Lease, respectively. Such payments by Tenant,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the terms of this Lease, are hereinafter collectively referred to as the
“Additional Rent,” and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent.” All amounts due under this Section 5.2 as
Additional Rent shall be payable for the same periods (however, the payment of
Additional Rent commences on the Commencement Date) and in the same manner as
the Base Rent. Without limitation on other obligations of Tenant which survive
the expiration of the Term, the obligations of Tenant to pay the Additional Rent
provided for in this Section 5.2 shall survive the expiration of the Term.
Landlord may upon expiration of the Term deliver to Tenant an estimate of any
Base Rent, Additional Rent or other obligations outstanding, and Landlord may
either deduct such amount from any funds otherwise payable to Tenant upon
expiration or require Tenant to pay such funds immediately. Landlord shall make
necessary adjustments for differences between actual and estimated Additional
Rent in accordance with Section 5.2(d) below.

     b. Definitions of Key Terms Relating to Additional Rent. As used in this
Section 5.2, the following terms shall have the meanings hereinafter set forth:

H-5

--------------------------------------------------------------------------------




               (1) “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses,” as those terms are defined in subsections (b)(3) and (b)(5)(a),
below, respectively.

               (2) “Expense Year” shall mean each calendar year in which any
portion of the Term falls, through and including the calendar year in which the
Term expires.

               (3) “Operating Expenses” shall mean all expenses, costs and
amounts of every kind and nature which Landlord pays or accrues during any
Expense Year because of or in connection with the ownership, management,
maintenance, security, repair, replacement, restoration or operation of the
Project, or any portion thereof. Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, except for electricity to
the Premises as provided in Article 9 below, the cost of operating, maintaining,
repairing, replacing, renovating and managing the utility systems, mechanical
systems, sanitary, storm drainage systems, communication systems and escalator
and elevator systems, and the cost of supplies, tools, and equipment and
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of Landlord’s Insurance (as defined below); (iv)
the cost of landscaping, decorative lighting, and relamping, the cost of
maintaining and repairing fountains, sculptures, bridges and all supplies,
tools, equipment and materials used in the operation, repair and maintenance of
the Project, or any portion thereof; (v) the cost of parking area repair,
restoration, and maintenance, including, without limitation, resurfacing,
repainting, restriping and cleaning; (vi) fees, charges and other costs,
including management fees (or amounts in lieu thereof), consulting fees
(including, without limitation, any consulting fees incurred in connection with
the procurement of insurance), legal fees and accounting fees, of all
contractors, engineers, consultants and all other persons engaged by Landlord or
otherwise incurred by or charged by Landlord in connection with the management,
operation, administration, maintenance and repair of the Building and the
Project; (vii) payments under any equipment rental agreements or management
agreements related to the management or operations of the Building or Project
(including the cost of any actual or charged management fee and the actual or
charged rental of any management office space); (viii) wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in common areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including interest on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital repairs, improvements or
replacements, or other costs incurred, in connection with the Project (A) which
are intended to effect economies in the operation, cleaning or maintenance of
the Project, or any portion thereof, (B) that are required to comply with
present or anticipated conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, (D) that are required under
any governmental law or regulation, or (E) which are repairs, replacements or
modifications of related to the “Building Systems,” as that term is defined in
Section 11.1 of this Lease, below; provided, however, that any capital
expenditure shall be amortized (including interest on the unamortized cost) over
its useful life as Landlord shall reasonably determine; (xiv) costs, fees,
charges or assessments imposed by, or resulting from any mandate imposed on
Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in subsection (b)(5)(a) below;
(xv) the cost of operating the cafeteria in Building D (net of any revenue
generated by the cafeteria and paid to Landlord); and (xvi) payments under any
easement, license, operating agreement, declaration, restrictive covenant, or
instrument pertaining to the sharing of costs by the Project or related to the
use or operation of the Project to the extent such payments would otherwise be
passed through as Operating Expenses if directly incurred by Landlord.
Notwithstanding anything to the contrary herein, Operating Expenses shall not
include any items listed on Exhibit "F". If any party related to Landlord
performs any services or supplies any goods, the cost of which is included

H-6

--------------------------------------------------------------------------------




in Operating Expenses, the amount included in Operating Expenses with respect to
such services or supplies shall not exceed the amount that would have been
charged by a third party in an arms length transaction.

               (4) If Landlord is not furnishing any particular work or service
(the cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perform such work or service in lieu
of the performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant. If the Project is not
at least ninety-five percent (95%) occupied during all or a portion of any
Expense Year, Landlord may elect to make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been
ninety-five percent (95%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year. Furthermore, and
notwithstanding anything to the contrary contained herein, Landlord shall not
collect or be entitled to collect Operating Expenses from all of its tenants in
the Project in an amount which is in excess of one hundred percent (100%) of the
Operating Expenses actually paid by Landlord in connection with the operation of
the Project.

               (5) Taxes.

                         (a) “Tax Expenses” shall mean all federal, state,
county, or local governmental or municipal taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary (including, without limitation, real estate taxes, general and
special assessments, transit taxes, business taxes, leasehold taxes or taxes
based upon the receipt of rent, including gross receipts or sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof. Notwithstanding anything to the contrary contained herein,
Tax Expenses shall not include personal and corporate income taxes, inheritance
and estate taxes, franchise, gift and transfer taxes, all other real estate
taxes attributable to a period outside of the term of the Lease, and all other
real estate taxes initiated as a means of financing improvements to the
Building/Project and surrounded areas thereof.

                         (b) Any reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees)
incurred in attempting to protest, reduce or minimize Tax Expenses shall be
included in Tax Expenses in the Expense Year such expenses are incurred. Tax
refunds shall be credited against Tax Expenses and refunded to Tenant regardless
of when received, based on the Expense Year to which the refund is applicable,
provided that in no event shall the amount to be refunded to Tenant for any such
Expense Year exceed the total amount paid by Tenant as Additional Rent under
this Section 5.2 for such Expense Year. If Tax Expenses for any period during
the Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord within 30 days
after receipt of written demand and reasonable backup documentation Tenant’s
Share of any such increased Tax Expenses included by Landlord as Tax Expenses
pursuant to the terms of this Lease. Notwithstanding anything to the contrary
contained in this subsection (5) (except as set forth in subsection (5)(i),
above), there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under Section
5.2 of this Lease.

H-7

--------------------------------------------------------------------------------




     c. Allocation of Direct Expenses.

               (1) Method of Allocation. The parties acknowledge that the
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i. e., the Direct Expenses) should be
shared between the tenants of the Building and the tenants of the other
buildings in the Project. Accordingly, as set forth in Section 5.2(b) above,
Direct Expenses (which consist of Operating Expenses and Tax Expenses) are
determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be determined by Landlord on an equitable basis,
shall be allocated to the tenants of the Building (as opposed to the tenants of
any other buildings in the Project) and, subject to the limitations set forth in
this Lease, such portion shall be the Direct Expenses for purposes of this
Lease. Such portion of Direct Expenses allocated to the tenants of the Building
shall include all Direct Expenses attributable solely to the Building and an
equitable portion of the Direct Expenses attributable to the Project as a whole.

               (2) Cost Pools. Landlord shall have the right, from time to time,
to equitably allocate some or all of the Direct Expenses for the Project among
different portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project. The Direct
Expenses allocable to each such Cost Pool shall be allocated to such Cost Pool
and charged to the tenants within such Cost Pool in an equitable manner.

     d. Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in subsection (d)(1), below, and as Additional
Rent, Tenant’s Share of Direct Expenses for each Expense Year.

               (1) Statement of Actual Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant within one hundred eighty (180) days after the end
of each Expense Year, a statement (the “Statement”) which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant’s Share of Direct Expenses. Such Statement shall
be accompanied by a reasonably detailed breakdown for all Operating Expenses.
Upon receipt of the Statement for each Expense Year commencing or ending during
the Term, Tenant shall pay, with its next installment of Base Rent due or within
thirty (30) days, whichever is later, the full amount of Tenant’s Share of
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as “Estimated Direct Expenses,” as that term is defined in
subsection (d)(2), below, and if Tenant paid more as Estimated Direct Expenses
than the actual Tenant’s Share of Direct Expenses (an “Excess”), Tenant shall
receive a credit in the amount of such Excess against Rent next due under this
Lease, or if the Term has expired, Landlord will pay the Excess to Tenant in
cash within thirty (30) days after demand. Even though the Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant’s Share of Direct Expenses for the Expense Year in which this Lease
terminates, if Tenant’s Share of Direct Expenses is greater than the amount of
Estimated Direct Expenses previously paid by Tenant to Landlord, Tenant shall,
within thirty (30) days after receipt of the Statement, pay to Landlord such
amount, and if Tenant paid more as Estimated Direct Expenses than the actual
Tenant’s Share of Direct Expenses (again, an Excess), Landlord shall, within
thirty (30) days, deliver a check payable to Tenant in the amount of such
Excess. The provisions of this subsection (d)(1) shall survive the expiration or
earlier termination of the Term.

               (2) Statement of Estimated Direct Expenses. In addition, Landlord
shall endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant’s Share of Direct Expenses (the
“Estimated Direct Expenses”). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this Section
5.2, nor shall Landlord be prohibited from revising any Estimate Statement
theretofore delivered to the extent necessary (but Landlord may not increase the
Estimate more than two times in any Expense Year). Thereafter, Tenant shall pay,
with its next installment of Base Rent due, a fraction of

H-8

--------------------------------------------------------------------------------




the Estimated Direct Expenses for the then-current Expense Year (reduced by any
amounts paid pursuant to the last sentence of this subsection (d)(2)). Such
fraction shall have as its numerator the number of months which have elapsed in
such current Expense Year, including the month of such payment, and twelve (12)
as its denominator. Until a new Estimate Statement is furnished (which Landlord
shall have the right to deliver to Tenant at any time), Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Direct Expenses set forth in the previous Estimate
Statement delivered by Landlord to Tenant.

     e. Tenant’s Audit Rights. Tenant shall be deemed to have accepted the
calculation of Tenant’s Share of Operating Expenses if Tenant does not object in
writing to the Statement within one (1) year after Tenant’s receipt of the
Statement. If Tenant properly notifies Landlord of a dispute as to the amount of
any Additional Rent due hereunder, Tenant shall have the right, at reasonable
times and upon an additional thirty (30) days notice, to inspect and audit
Landlord’s accounting records at Landlord’s accounting office at Tenant's sole
cost and expense, and if, after such inspection and audit, Tenant still disputes
the amount of Additional Rent owed, a certification as to the proper amount
shall be made by a neutral certified public accountant selected by Landlord and
approved by Tenant (which approval shall not be unreasonably withheld,
conditioned or delayed), which certification shall be final and conclusive.
Tenant agrees to pay the cost of such certification unless it is determined that
Landlord’s original Statement overstated Operating Expenses by more than five
percent (5%).

5.3 Rent Control. If the amount of Rent or any other payment due under this
Lease violates the terms of any governmental restrictions on such Rent or
payment, then the Rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon termination
of the restrictions, Landlord shall, to the extent it is legally permitted,
recover from Tenant the difference between the amounts received during the
period of the restrictions and the amounts Landlord would have received had
there been no restrictions.

5.4 Taxes Payable by Tenant. In addition to the Rent and any other charges to be
paid by Tenant hereunder, Tenant shall reimburse Landlord upon demand for any
and all taxes payable by Landlord (other than net income taxes) which are not
otherwise reimbursable under this Lease, whether or not now customary or within
the contemplation of the parties, where such taxes are upon, measured by or
reasonably attributable to (a) the cost or value of Tenant’s equipment,
furniture, fixtures and other personal property located in the Premises, or the
cost or value of any leasehold improvements made in or to the Premises by or for
Tenant, regardless of whether title to such improvements is held by Tenant or
Landlord; (b) the gross or net Rent payable under this Lease, including, without
limitation, any rental or gross receipts tax levied by any taxing authority with
respect to the receipt of the Rent hereunder; (c) the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion thereof; or (d) this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises. If it becomes unlawful for Tenant to reimburse Landlord
for any costs as required under this Lease, the Base Rent shall be revised to
net Landlord the same net Rent after imposition of any tax or other charge upon
Landlord as would have been payable to Landlord but for the reimbursement being
unlawful.

6. INTEREST AND LATE CHARGES.

If either party fails to pay within ten (10) days after the date due any Rent or
other amounts or charges which such party is obligated to pay under the terms of
this Lease to the other party, the unpaid amounts shall bear interest at the
lesser of (i) the rate of twelve percent (12%) per annum or (ii) the maximum
rate then allowed by law. Tenant acknowledges that the late payment of any
Monthly Installment of Base Rent will cause Landlord to lose the use of that
money and incur costs and expenses not contemplated under this Lease, including
without limitation, administrative and collection costs and processing and
accounting expenses, the exact amount of which is extremely difficult to
ascertain. Therefore, in addition to interest, if any such installment is not
received by Landlord within ten (10) days from the date it is due, Tenant shall
pay Landlord a late charge equal to five percent (5%) of such installment;
provided, however, as to the first late payment of Base Rent in any calendar
year, such late payment charge shall not be due and payable unless and until
Tenant shall have failed to pay such Base Rent for ten (10) days

H-9

--------------------------------------------------------------------------------




after receipt from Landlord of notice of such failure. Landlord and Tenant agree
that this late charge represents a reasonable estimate of such costs and
expenses and is fair compensation to Landlord for the loss suffered from such
nonpayment by Tenant. Acceptance of any interest or late charge shall not
constitute a waiver of Tenant’s default with respect to such nonpayment by
Tenant nor prevent Landlord from exercising any other rights or remedies
available to Landlord under this Lease.

7. DEPOSIT.

7.1 Security. Tenant shall deposit with Landlord on or before the Commencement
Date the sum of $3,000,000 (the “Security Deposit”) in the form of a Letter of
Credit (as further set forth in Section 7.2 below) as security for the
performance of Tenant’s covenants and obligations under this Lease. Upon the
occurrence of any event of default by Tenant (after notice and the expiration of
the applicable cure period), Landlord may notify the Issuing Bank (as defined in
Section 7.2 below) and thereupon receive all or a portion of the Security
Deposit represented by the Letter of Credit to the extent required to cure such
event of default, and use, apply, or retain the whole or any part of such
proceeds to the extent necessary to make good any arrears of rent and any other
damage, injury, expense or liability caused by such event of default; and
thereupon, Tenant shall pay unto Landlord on demand the amount so applied in
order to restore the security deposit to its original amount. Upon the
termination or expiration of this Lease, Landlord shall return to Tenant any
remaining balance of such deposit within thirty (30) days. Upon a sale of the
Building or the Project or any financing of Landlord’s interest therein,
Landlord shall have the right to transfer the Letter of Credit, to the vendee or
mortgagee. With respect to the Letter of Credit, within fifteen (15) business
days after notice from Landlord of any such anticipated sale, leasing or
financing, Tenant, at Landlord’s sole cost, shall arrange for the transfer of
the Letter of Credit to the new landlord or mortgagee, as designated by Landlord
in the foregoing notice, or to have the Letter of Credit reissued in the name of
the new landlord or mortgagee. To the extent actually provided to such new
landlord or mortgagee by Landlord, Tenant shall look solely to the new purchaser
or mortgagee for the return of such Letter of Credit, and the provisions of this
Section 7.1 shall apply to every transfer or assignment made of the Security
Deposit to a new landlord. Tenant will not assign or encumber, or attempt to
assign or encumber, the Letter of Credit, and neither Landlord nor its
successors or assigns shall be bound by any such actual or attempted assignment
or encumbrance.

7.2 Letter of Credit. Tenant shall deliver the Security Deposit to Landlord in
the form of an irrevocable letter of credit in the amount of the Security
Deposit in the form attached hereto as Exhibit E (the “Letter of Credit”) issued
by and drawable upon any commercial bank, trust company, national banking
association or savings and loan association with offices for banking and drawing
purposes in California (the “Issuing Bank”) that is reasonably approved by
Landlord and is then rated, without regard to qualification of such rating by
symbols such as “+” or “-” or numerical notation, “Aa” or better by Moody’s
Investors Service and “AA” or better by Standard & Poor’s Ratings Service (and
is not on credit-watch with negative implications). Except as otherwise provided
in the form attached as Exhibit E, the Letter of Credit shall (i) name Landlord
as beneficiary, (ii) be in the amount of the Security Deposit, (iii) have a term
of not less than one year, (iv) permit multiple drawings, (v) be fully
transferable by Landlord multiple times without the consent of Tenant, and
without the payment of any fees or charges, (vi) be unconditional except for any
reasonable demand requirements of the Issuing Bank (such as a statement from
Landlord that Tenant is in default), and (vii) otherwise be in form and content
reasonably satisfactory to Landlord. If upon any transfer of the Letter of
Credit, any fees or charges shall be so imposed, then such fees or charges shall
be payable solely by Tenant. The Letter of Credit shall provide that it shall be
deemed automatically renewed, without amendment, for consecutive periods of one
year each thereafter during the Term through the date that is at least sixty
(60) days after the final Expiration Date (as may be extended pursuant to
Tenant’s right to renew pursuant to Section 41), unless the Issuing Bank sends a
notice (the “Non-Renewal Notice”) to Landlord by registered mail, return receipt
requested, or by receipted courier service, not less than thirty (30) days prior
to the then-current expiration date of the Letter of Credit, stating that the
Issuing Bank has elected not to renew the Letter of Credit. If Tenant fails to
provide a Replacement Letter of Credit (as defined below) within ten (10)
business days of Landlord’s receipt of a Non-Renewal Notice, Landlord shall have
the right, upon receipt of a Non-Renewal Notice, to draw the full amount of the
Letter of Credit, by sight draft on the Issuing Bank, and shall thereafter hold
or apply the cash proceeds of the Letter of Credit pursuant to the terms of
Section 7.1 and this Section 7.2

H-10

--------------------------------------------------------------------------------




until the Tenant provides the Replacement Letter of Credit, at which time
Landlord must return the cash Security Deposit to Tenant, and Landlord shall
retain the Replacement Letter of Credit pursuant to the terms hereof. The Letter
of Credit shall state that drafts drawn under and in compliance with the terms
of the Letter of Credit will be duly honored upon presentation to the Issuing
Bank at an office location in California. The Letter of Credit shall be subject
in all respects to the International Standby Practices 1998, International
Chamber of Commerce. Tenant shall cooperate, at Tenant’s expense, with Landlord
to promptly execute and deliver to Landlord any and all modifications,
amendments and replacements of the Letter of Credit, as Landlord may reasonably
request to carry out the intent, terms and conditions of this Section 7.2.

7.3 Replacement Letter of Credit. If the Issuing Bank that has issued the Letter
of Credit is, for any reason (i) closed, (ii) declared insolvent by the Federal
Deposit Insurance Corporation (the “FDIC”), (iii) placed in receivership by the
FDIC, or (iv) placed on credit-watch with negative implications (individually or
collectively, an “Issuing Bank Default”), Landlord shall, upon ten (10) business
days notice to Tenant, have the right to require Tenant to provide a substitute
letter of credit, in the amount of the then existing Security Deposit Letter of
Credit (the “Replacement Letter of Credit”) from a new Issuing Bank reasonably
satisfactory to Landlord. The Replacement Letter of Credit must conform to the
requirements set forth in Section 7.2. If Tenant fails to provide the
Replacement Letter of Credit within such ten (10) business day period, TIME
BEING OF THE ESSENCE WITH RESPECT TO SUCH DATE, Landlord may notify the Issuing
Bank and thereupon draw all of the Security Deposit represented by the Letter of
Credit, and hold such proceeds in accordance with Section 7.1 hereof until the
Tenant provides the Replacement Letter of Credit, at which time Landlord must
promptly return the cash Security Deposit to Tenant, and Landlord shall retain
the Replacement Letter of Credit pursuant to the terms hereof.

7.4 Reduction in Security Deposit. Notwithstanding anything to the contrary
contained herein, subject to the terms of this Section 7 and provided this Lease
is in full force and effect, the amount of the Security Deposit shall be reduced
by ten percent (10%) of the then-existing amount on the fourth (4th) anniversary
of the Commencement Date and on each anniversary of the Commencement Date
thereafter (each, a "Reduction Date") for the remainder of the Term (including
any extensions of the Term as provided in this Lease); provided, however, that
in no event shall the Security Deposit be reduced below $250,000. Any excess
Security Deposit which has been paid in cash shall be returned to Tenant within
ten (10) days of the above dates.

     The amount of the Security Deposit shall not be reduced if: (i) Tenant is
in default, beyond applicable notice or cure periods, on the applicable
Reduction Date or on the date that Landlord consummates such reduction, or (ii)
within the twelve (12) months immediately preceding the applicable Reduction
Date Landlord has drawn on any portion of the security deposited hereunder by
reason of a Tenant default hereunder. If Tenant is not entitled to a reduction
on the applicable Reduction Date due to subsection (ii) of the preceding
sentence, Tenant shall be entitled to a reduction of the Security Deposit in the
amount of (a) the reduction which would have occurred but for Tenant's failure
to comply with subsection (ii) of the preceding sentence on the following
Reduction Date if the requirements of subsections (i) and (ii) are met on such
following Reduction Date, plus (b) the applicable new reduction due on such
following Reduction Date. If Tenant is entitled to any such reduction in
accordance with the terms of this Section 7.4, and provided that Tenant desires
to provide Landlord a replacement Letter of Credit or an amendment to the Letter
of Credit (which amendment or replacement must be consistent with Exhibit E in
all material respects) on or following each reduction date for the reduced
amount of the Security Deposit, Landlord shall exchange the Letter of Credit
then held by Landlord for the replacement Letter of Credit tendered by Tenant,
or execute the amendment, as applicable.

7.5 Cash Deposit. At any time during the Term of the Lease, if Tenant so elects,
Tenant may, in lieu of all or a portion of the Security Deposit being held in
the form of a Letter of Credit, pay a cash deposit to Landlord to be held as the
Security Deposit. In the event the Security Deposit has been paid in cash in
full, the Letter of Credit shall be returned to Tenant and Landlord shall agree
to the termination of the same. To the extent Tenant has paid to Landlord a cash
Security Deposit less than the Security Deposit due, provided that Tenant
tenders to Landlord a replacement Letter of Credit or an amendment to the Letter
of Credit (which amendment or replacement must be consistent with Exhibit “E” in
all material

H-11

--------------------------------------------------------------------------------




respects) on or following the payment of such cash Security Deposit, Landlord
shall exchange the Letter of Credit then held by Landlord for the replacement
Letter of Credit tendered by Tenant, or execute the amendment, as applicable, in
the amount of the Security Deposit required to be maintained under this Lease
minus the cash payment. LANDLORD SHALL NOT BE REQUIRED TO KEEP THE CASH SECURITY
DEPOSIT SEPARATE FROM ITS GENERAL ACCOUNTS AND TENANT SHALL NOT BE ENTITLED TO
ANY INTEREST ON ITS CASH SECURITY DEPOSIT. Upon the occurrence of any default
(beyond any applicable notice and cure periods) by Tenant, Landlord may use or
apply the Security Deposit to the extent necessary to cure any such default.
Upon the termination or expiration of this Lease, Landlord shall return to
Tenant any remaining balance of such Security Deposit within thirty (30) days.

8. TENANT’S USE OF THE PREMISES.

Tenant shall use the Premises solely for the purposes set forth in Tenant’s Use
Clause. Tenant shall not use or occupy the Premises in violation of law or any
covenant, condition or restriction affecting the Building or Project or the
certificate of occupancy issued for the Building or Project, and shall, upon
notice from Landlord, immediately discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
law or the certificate of occupancy. Tenant, at Tenant’s own cost and expense,
shall comply with all laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereafter be in force, and
with the requirements of any board of fire insurance underwriters or other
similar bodies now or hereafter constituted, and/or any directions of any
governmental agencies or authorities having jurisdiction (collectively, “Laws”)
that shall apply to the Premises by virtue of Tenant’s specific use or specific
manner of use of the Premises. A judgment of any court of competent jurisdiction
or the admission by Tenant in any action or proceeding against Tenant that
Tenant has violated any such laws, ordinances, regulations, rules and/or
directions shall be deemed to be a conclusive determination of that fact as
between Landlord and Tenant. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any fire, extended coverage or
other insurance policy covering the Building or Project and/or property located
therein, and shall comply with all rules, orders, regulations, requirements and
recommendations of the Insurance Services Office or any other organization
performing a similar function. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any fire, extended coverage or
other insurance policy covering the Building or Project and/or property located
therein, and shall comply with all rules, orders, regulations, requirements and
recommendations of the Insurance Services Office or any other organization
performing a similar function. Tenant shall promptly upon demand reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
materially injure or unreasonably annoy other tenants or occupants of the
Building or Project, or use or allow the Premises to be used for any unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall not commit or suffer to be committed
any waste in or upon the Premises.

9. SERVICES AND UTILITIES.

Provided Tenant is not in default beyond applicable notice and cure periods,
Landlord agrees to furnish utilities to Tenant (i.e., water, gas, electric, and
standard heating and air conditioning) during normal operating hours. If any
utilities are not separately metered, then Tenant shall pay to Landlord as
Additional Rent Tenant’s Share of charges for the use of such utilities.
Landlord may impose a reasonable charge for any utilities or services utilized
by Tenant in excess of the amount or type that Landlord reasonably determines is
typical for general office use. Nothing in this Article shall restrict
Landlord’s right to require at any time separate metering of utilities furnished
to the Premises, which shall be installed at Landlord’s sole cost and expense,
except as otherwise provided herein. In the event utilities are separately
metered, Tenant shall pay directly to the providing utility the charges for such
utilities, and the cost of such utilities shall not be part of Direct Expenses.
As of the date of execution of this Lease, Landlord intends to install a
separate meter at Landlord’s sole cost and expense to measure Tenant’s
electrical use.

H-12

--------------------------------------------------------------------------------




Tenant shall also pay to Landlord as an item of Additional Rent, within thirty
(30) days after delivery of Landlord’s statement or invoice therefor, Landlord’s
“Standard Charges” (as hereinafter defined) for “After Hours” usage by Tenant of
utilities and HVAC servicing the Premises. “After Hours” shall mean those hours
outside of normal operating hours of Tenant, which normal operating hours are
8:00 a.m. to 5:00 p.m. Monday through Friday, exclusive of Federal holidays. As
used herein, “Standard Charges” shall initially mean $50.00 for each hour of
“After Hours” use. However, such Standard Charges is subject to adjustment by
Landlord at its reasonable discretion in order to reflect changes in the cost to
provide such services to Tenant at any time upon thirty (30) days notice to
Tenant.

Landlord shall maintain in a manner determined in Landlord’s sole, but
reasonable discretion, the Project and Common Areas in a good working order and
condition, including providing lighting to all Common Areas, passenger and
freight elevator service and, at Landlord’s sole discretion, security. Except as
provided herein, Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall the Rent be abated by
reason of (i) the installation, use or interruption of use of any equipment in
connection with the furnishing of any of the foregoing services, (ii) failure to
furnish or delay in furnishing any such services or any utilities where such
failure or delay is caused by accident or any condition or event beyond the
reasonable control of Landlord, or by the making of necessary repairs or
improvements to the Premises, Building or Project, or (iii) the limitation,
curtailment or rationing of, or restrictions on, use of water, electricity, gas
or any other form of energy serving the Premises, Building or Project pursuant
to applicable law. If Tenant uses heat generating machines or equipment in the
Premises which affect the temperature otherwise maintained by the HVAC system,
or in the event occupancy levels are greater than the current HVAC system can
comfortably accommodate, Landlord reserves the right to require Tenant to
install supplementary air conditioning units in the Premises and the cost
thereof, including the cost of installation, operation and maintenance thereof
shall be paid by Tenant to Landlord upon demand by Landlord.

Landlord shall furnish elevator service, lighting replacement for building
standard lights, restroom supplies, and window washing services in a manner that
such services are customarily furnished to comparable buildings in the area.
Tenant shall provide its own janitorial services for the Premises at its sole
cost and expense.

In the event that any utilities or any of the services to be provided by
Landlord are interrupted or terminated as a result of Landlord's negligence, but
not as the result of (i) curtailment in services imposed by any governmental
authority, (ii) failure of the public utilities to furnish necessary services,
or (iii) Tenant’s negligence, gross negligence or willful misconduct (a “Service
Interruption”), and Tenant is prevented from using, and does not use, the
Premises or any portion thereof for the purpose for which Tenant was using the
Premises or such portion of the Premises immediately prior to such Service
Interruption, for five (5) consecutive business days following notice to
Landlord of such Service Interruption (“Eligibility Period”), then Rent payable
under this Lease shall be abated or reduced, as the case may be, after
expiration of the Eligibility Period for such time that Tenant continues to be
prevented from using, and does not use, the Premises or a portion thereof in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises. However, if Tenant reoccupies and conducts its business from any
portion of the Premises during such period, the rent allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date such business operations
commence.

If Tenant shall require electric current in excess of what Landlord determines
is reasonably necessary for standard office use of the Premises, Tenant shall
first obtain the written consent of Landlord, which Landlord may refuse in its
sole, but reasonable discretion.

10. CONDITION OF THE PREMISES.

Except as otherwise as specifically set forth in this Lease, Landlord shall not
be obligated to provide or pay for any improvements, work or services related to
the improvement, remodeling or refurbishment of the Premises, and subject to
Landlord’s obligation to satisfy the Delivery Requirements, Tenant shall

H-13

--------------------------------------------------------------------------------




accept the Premises in its “AS IS” condition on the Commencement Date. No
promise of Landlord to alter, remodel, repair or improve the Premises, the
Building or the Project and no representation, express or implied, respecting
any matter or thing relating to the Premises, Building, Project or this Lease
(including, without limitation, the condition of the Premises, the Building or
the Project) have been made to Tenant by Landlord or its broker, other than as
may be contained herein or in a separate exhibit or addendum signed by Landlord
and Tenant. Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Premises, the Building or the Project or with respect to the suitability of any
of the foregoing for the conduct of Tenant’s business.

11. CONSTRUCTION, REPAIRS AND MAINTENANCE.

11.1 Landlord’s Obligations. In accordance with the cost allocation set forth in
Section 5.2, Landlord shall maintain and repair (i) the structural portions of
the Building (the “Building Structure”), (ii) the Building’s mechanical,
electrical, life safety, plumbing, sprinkler and HVAC systems (other than
fixtures located inside the Premises) (collectively, the “Building Systems”),
and (iii) the Common Areas. The manner in which the Common Areas are maintained
and operated shall be at the sole, but reasonable discretion of Landlord.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas;
provided that such alterations or additions do not materially interfere with or
unreasonably disturb Tenant’s use and occupancy of the Premises. Notwithstanding
anything in this Lease to the contrary, Tenant shall be required to pay for the
cost of repairs or upgrades to the Building Structure, the Building Systems
and/or the Common Areas to the extent required because of (i) Tenant’s use of
the Premises for other than normal and customary office operations, (ii)
excessive use of the HVAC systems (i.e, use during non-standard business hours),
and/or (iii) Tenant’s improvements and alterations. Except as otherwise
expressly provided in this Lease, Landlord shall have no liability to Tenant nor
shall Tenant’s obligations under this Lease be reduced or abated in any manner
whatsoever by reason of any inconvenience, annoyance, interruption or injury to
business arising from Landlord’s making any repairs or changes which Landlord is
required or permitted by this Lease or by any other tenant’s lease or required
by law to make in or to any portion of the Project, Building or the Premises.
Tenant shall give Landlord prompt notice of any damage to or defective condition
in any part or appurtenance of the Building’s mechanical, electrical, plumbing,
HVAC or other systems serving, located in, or passing through the Premises.
Landlord shall use commercially reasonable efforts to not interfere with
Tenant’s business operations in connection with Landlord performing any
maintenance, repair or replacement in the Project.

11.2 Tenant’s Obligations.

     a. Tenant shall perform Tenant’s Work to the Premises as described in
Exhibit “C.”

     b. Tenant at Tenant’s sole expense shall, except for services furnished by
Landlord pursuant to Article 9 hereof, maintain the Premises in good order,
condition and repair, including the interior surfaces of the ceilings, walls and
floors, all doors, all interior windows, all plumbing, pipes and fixtures,
electrical wiring, switches and fixtures, HVAC equipment within the Premises,
Building Standard furnishings and special items and equipment installed by or at
the expense of Tenant.

     c. Tenant shall be responsible for all repairs and alterations in and to
the Premises, Building and Project and the facilities and systems thereof, the
need for which arises out of (i) Tenant’s use or occupancy of the Premises, (ii)
the installation, removal, use or operation of Tenant’s Property (as defined in
Article 13) in the Premises, (iii) the moving of Tenant’s Property into or out
of the Building, or (iv) the act, omission, misuse or negligence of Tenant, it
agents, contractors, employees or invitees.

     d. If Tenant fails to maintain the Premises in good order, condition and
repair, Landlord shall give Tenant notice to do such acts as are reasonably
required to so maintain the Premises. If Tenant fails to promptly commence such
work and diligently prosecute it to completion within thirty (30) days after
receipt of notice from Landlord (or, in the case of an emergency, such shorter
time as is reasonable given the situation), then Landlord will have the right to
do such acts and expend such funds at the expense of

H-14

--------------------------------------------------------------------------------




Tenant as are reasonably required to perform such work. Any amount so expended
by Landlord shall be paid by Tenant promptly after demand with interest at the
prime commercial rate then being charged by Bank of America NT&SA plus two
percent (2%) per annum, from the date of such work, but not to exceed the
maximum rate then allowed by law. Except to the extent of Landlord's negligence
or willful misconduct, Landlord shall have no liability to Tenant for any
damage, inconvenience, or interference with the use of the Premises by Tenant as
a result of performing any such work.

11.3 Compliance With Law. Landlord and Tenant shall each do all acts required to
comply with all Applicable Laws (as defined in Section 33 below) relating to
their respective maintenance obligations as set forth herein. Tenant shall do
all acts required to comply with all covenants and restrictions recorded against
the Project as of the date hereof.

11.4 Waiver by Tenant. Tenant expressly waives the benefits of any statute now
or hereafter in effect which would otherwise afford the Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord's
failure to keep the Premises in good order, condition and repair.

11.5 Load and Equipment Limits. Tenant shall not place a load upon any floor of
the Premises which exceeds the load per square foot which such floor was
designed to carry, as determined by Landlord or Landlord’s structural engineer.
The cost of any such determination made by Landlord’s structural engineer shall
be paid for by Tenant within thirty (30) days of demand. Tenant shall not
install business machines or mechanical equipment which cause noise or vibration
to such a degree as to be reasonably objectionable to Landlord or other Building
tenants.

11.6 Notice to Landlord. Tenant shall give Landlord prompt notice of any damage
to or defective condition in any part or appurtenance of the Building’s
mechanical, electrical, plumbing, HVAC or other systems serving, located in, or
passing through the Premises, but in no event later than ten (10) days following
Tenant’s discovery of such damage or defect.

11.7 Repair at Termination of Lease. Upon the expiration or earlier termination
of this Lease, Tenant shall return the Premises to Landlord clean and in good
condition, except for normal wear and tear and damage by casualty that Tenant is
not obligated to repair. Any damage to the Premises, including any structural
damage, resulting from Tenant’s use or from the removal of Tenant’s fixtures,
furnishings and equipment pursuant to Section 13.2 shall be repaired by Tenant
at Tenant’s expense.

11.8 Building Renovations. Except as expressly provided herein, it is
specifically understood and agreed that Landlord has made no representation or
warranty to Tenant and has no obligation and has made no promises to alter,
remodel, improve, renovate, repair or decorate the Premises, Building, the
Project or any part thereof and that no representations respecting the condition
of the Premises, the Building, the Project or any part thereof have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter. However, Tenant hereby acknowledges that Landlord may during the Term
renovate, improve, alter, or modify (collectively, the “Renovations”) the
buildings in the Project and/or the Common Areas of the Project. In connection
with any Renovations, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the common areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building; provided that Landlord shall use commercially reasonable efforts to
ensure that such Renovations do not materially interfere with or unreasonably
disturb Tenant’s use, occupancy, access to and improvement of the Premises.
Provided Landlord's performance of the Renovations does not prevent Tenant’s
reasonable use of and access to the Premises, Tenant hereby agrees that such
Renovations and Landlord’s actions in connection with such Renovations shall in
no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent. Provided Landlord's performance of the Renovations does not
prevent Tenant’s reasonable use of and access to the Premises, Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises. In the
event Landlord's performance of the Renovations requires the temporary closing
of the cafeteria located in Building D, Landlord shall use commercially

H-15

--------------------------------------------------------------------------------




reasonable efforts to provide substitute food service within reasonable
proximity to the Premises during such temporary closure. In the event Landlord's
performance of the Renovations requires temporary closing of the conference
rooms located on the second floor of Building D, Landlord shall provide
alternate conference rooms in the Project within reasonable proximity to the
Premises for Tenant's use to the extent such alternate conference rooms are
available.

12. ALTERATIONS AND ADDITIONS.

12.1 Landlord’s Consent; Performance. Tenant shall not make any additions,
alterations or improvements to the Premises without obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Landlord’s consent may be conditioned on Tenant’s
removing any such additions, alterations or improvements upon the expiration of
the Term (provided that if requested by Tenant, Landlord shall advise Tenant at
the time Landlord consents to such additions, alterations or improvements
whether removal of the same by Tenant will be required at the expiration of the
Lease), and restoring the Premises to the same condition as on the date Tenant
took possession. All work with respect to any addition, alteration or
improvement shall be done in a good and workmanlike manner by properly qualified
and licensed personnel approved by Landlord, and such work shall be diligently
prosecuted to completion. Landlord may, at Landlord’s option, require that any
work required in connection with Tenant's alterations relating to the Building
Structure or Building Systems be performed by Landlord’s contractor, in which
case the cost of such work shall be paid for before commencement of the work.
Tenant shall pay to Landlord upon completion of any such work by Landlord’s
contractor, an administrative fee of ten percent (10%) of the cost of the work.
Notwithstanding the foregoing, Tenant shall have the right to make interior,
non-structural alterations and improvements to the Premises without Landlord’s
consent provided the same does not affect the exterior of the Building or any
portion of the Building Structure or Building System, and such alterations do
not exceed $50,000.00 in the aggregate in any given calendar year.

12.2 Liens. Tenant shall pay the costs of any work done on the Premises pursuant
to Section 12.1, and shall keep the Premises, Building and Project free and
clear of any liens or encumbrances arising out of the work performed, materials
furnished or obligations incurred by or on behalf of Tenant, and shall protect,
defend, indemnify and hold Landlord harmless from and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys’ fees and costs) arising out of same or in connection therewith.
Tenant shall give Landlord notice at least twenty (20) days prior to the
commencement of any such work on the Premises (or such additional time as may be
necessary under Applicable Laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non-responsibility and Landlord shall have
the right to enter the Premises and post such notices at any reasonable time.
Tenant shall remove any such lien or encumbrance by bond or otherwise within
twenty (20) days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed additional rent under this Lease payable within thirty (30)
days after written request by Landlord, and shall be without limitation as to
other remedies available to Landlord under this Lease. Nothing contained in this
Lease shall authorize Tenant to do any act which shall subject Landlord’s title
to the Building or Premises to any liens or encumbrances whether claimed by
operation of law or express or implied contract. Any claim to a lien or
encumbrance upon the Building or Premises arising in connection with any such
work or respecting the Premises not performed by or at the request of Landlord
shall be null and void, or at Landlord’s option shall attach only against
Tenant’s interest in the Premises and shall in all respects be subordinate to
Landlord’s title to the Project, Building and Premises.

12.3 Completion Bond. In the event the total estimated cost of any proposed
additions, alterations or improvements to be made in or to the Premises is in
excess of the then current Security Deposit, Landlord may require, at Landlord’s
sole option, that Tenant provide to Landlord, at Tenant’s expense, a lien and
completion bond in an amount equal to the excess of such total estimated cost
over the amount of the then current Security Deposit, to protect Landlord
against any liability for mechanic’s and materialmen’s liens and to insure
timely completion of the work. Nothing contained in this Section 12.3

H-16

--------------------------------------------------------------------------------




shall relieve Tenant of its obligation under Section 12.2 to keep the Premises,
Building and Project free of all liens.

12.4 Property of Landlord. Unless their removal is required by Landlord as
provided in Section 12.1, all additions, alterations and improvements made to
the Premises shall become the property of Landlord and be surrendered with the
Premises upon the expiration of the Term; provided, however, Tenant’s equipment,
machinery and trade fixtures which can be removed without damage to the Premises
shall remain the property of Tenant and may be removed, subject to the
provisions of Section 13.2.

13. LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY.

13.1 Landlord’s Property. All fixtures, equipment, improvements and
appurtenances attached to or built into the Premises at the commencement of or
during the Term, including the initial Tenant Improvements (as defined in
Section 2.1 of the Work Letter attached as Exhibit "C" hereto), whether or not
by or at the expense of Tenant (“Leasehold Improvements”), shall be and remain a
part of the Premises, shall be the property of Landlord and shall not be removed
by Tenant, except as expressly provided in Section 13.2 or if required by
Landlord.

13.2 Tenant’s Property. All movable partitions, cubicles, business and trade
fixtures, machinery and equipment, liebert units, computer racks and other
computer equipment, communications equipment and office equipment located in the
Premises, and acquired by or for the account of Tenant, without expense to
Landlord, which can be removed without structural damage to the Building, and
all furniture, furnishings, and other articles of movable personal property
owned by Tenant and located in the Premises (collectively “Tenant’s Property”)
shall be and shall remain the property of Tenant and may be removed by Tenant at
any time during the Term; provided that if any of Tenant’s Property is removed,
Tenant shall promptly repair any damage to the Premises or to the Building
resulting from such removal.

13.3 Generators and Supplemental HVAC.

     a. So long as this Lease is in full force and effect and Tenant is not in
default under this Lease beyond applicable notice and cure periods, Landlord
hereby grants to Tenant an exclusive license to use, at no cost to Tenant, the
generator pad site (the “Generator Pad Site”) located in the area shown Exhibit
"G" attached hereto and incorporated herein. Tenant shall have the right to
install, maintain, operate, repair and replace, at Tenant’s sole cost and
expense, up to two (2) generators and related required equipment on the
Generator Pad Site, including above-ground fuel tanks, necessary cables and
generator pads (collectively, the “Generators”). If Tenant exercises the
Expansion Option pursuant to Section 41 below or the Right of First Offer
pursuant to Section 42 below, Tenant shall have the right to install additional
generators, subject to Landlord's reasonable approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Such additional generators
will either be located on the Generator Pad Site or at a location to be
reasonably designed by Landlord. Tenant shall also have the right to install,
maintain, operate, repair and replace, at Tenant’s sole cost and expense,
supplemental HVAC. The size, weight, and design and exact location (if any
location is then available) of the Supplemental HVAC shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld or
delayed. Additionally, the size, weight, and design of the Generators shall be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld or delayed. In connection with any such request for approval, Tenant
shall deliver to Landlord plans and specifications setting forth with
specificity the size, weight, design of the Generators and supplemental HVAC,
and the proposed location of the supplemental HVAC. Tenant, at its sole cost and
expense, shall place a screening fence around the perimeter of the Generators
and supplemental HVAC, the design and location of which shall be subject to
Landlord’s approval, which shall not be unreasonably withheld or delayed. The
installation, maintenance, operation, repair and replacement of the Generators
and supplemental HVAC shall be in accordance with the terms of this Lease,
including, without limitation, the rules and regulations attached hereto and
incorporated herein as Exhibit “D.” Tenant shall ensure that the Generators and
supplemental HVAC are installed, maintained, operated, repaired and replaced in
accordance with all Applicable Laws, including, without limitation, by obtaining
all licenses, permits or approvals required to operate the Generators and
supplemental HVAC, and Tenant shall promptly repair any damage to any portion of
the

H-17

--------------------------------------------------------------------------------




Project caused in connection with the Generators and supplemental HVAC. The
Generators and supplemental HVAC are and shall remain the property of Tenant,
and Landlord and Tenant agree that the Generators and supplemental HVAC are not,
and installation of the Generators and supplemental HVAC shall not cause the
Generators and supplemental HVAC to become, a fixture pursuant to this Lease or
by operation of applicable law, unless otherwise agreed to by the parties in
writing; provided, however, that Landlord, at Landlord's sole option, may elect
to have Tenant leave the Generators at the Generator Pad Site upon expiration of
the Term of this Lease. Landlord shall provide Tenant with notice of such
election at least nine (9) months but no more than twelve (12) months prior to
the expiration of the Term. If Landlord does not provide Tenant with such
notice, Tenant shall have the right to remove the Generators upon the expiration
of the Term. The Generators and supplemental HVAC shall be used solely in
connection with Tenant’s permitted business operations in the Premises.

     b. Tenant shall be responsible for the operation, repair, replacement and
maintenance of the Generators and supplemental HVAC at Tenant’s sole cost and
expense, and upon the expiration or earlier termination of this Lease, unless
the parties otherwise agree to in writing, Tenant shall remove the Generators
and supplemental HVAC, promptly repair any and all damage caused as a result of
such removal, and restore all affected areas to their original condition
existing immediately prior to the installation of the Generators and
supplemental HVAC, reasonable wear and tear excepted. Tenant agrees to operate
the Generators and supplemental HVAC in such a manner so as not to materially
interfere with the operation of other equipment of Landlord or other tenants or
occupants of the Project located upon or occupying the Project as of the date
Tenant’s Generators and supplemental HVAC are installed within the Project. If
Tenant operates the Generators or supplemental HVAC in such a manner that causes
such material interference to such pre-existing equipment, tenants or occupants,
Tenant shall, at its sole cost and expense, promptly eliminate such condition by
relocating (subject to obtaining Landlord’s prior written approval in accordance
with the terms hereof) the Generators or supplemental HVAC, as applicable.

     c. Tenant acknowledges and agrees that its installation, maintenance,
operation, repair and replacement and removal of the Generators and the
supplemental HVAC are at its sole risk, and, except to the extent of the active
negligence or willful misconduct of Landlord, Tenant hereby absolves and fully
releases Landlord from any and all cost, loss, damage, expense, liability, and
causes of action, whether foreseeable or not, from any cause whatsoever that
Tenant may suffer to the Generators and supplemental HVAC or that Tenant or any
other party may suffer in connection with the Generators and supplemental HVAC.
The Generators and supplemental HVAC shall be included within the coverage of
all insurance policies required to be maintained by Tenant under this Lease.
Except to the extent of the active negligence or willful misconduct of Landlord,
Tenant shall protect, defend, indemnify and hold Landlord harmless from and
against any and all claims, losses and liabilities in any way arising or
resulting from or in connection with the Generators and supplemental HVAC.

     d. Without limiting the generality of Tenant’s obligations to indemnify
Landlord contained in this Lease, including, without limitation, Section 22.1
below, and except to the extent of Landlord’s negligence or willful misconduct,
Tenant shall indemnify and hold Landlord harmless from and against all claims,
liabilities, costs and expenses (including reasonable attorneys’ fees), which
may arise out of or may be directly or indirectly attributable to (i) the
presence of the Generators and supplemental HVAC, including (A) the costs of any
required or necessary repair, clean up, or detoxification of any affected
portion of the Premises, (B) the preparation and implementation of any closure,
remedial, or other required plans and (C) all reasonable and necessary costs and
expenses incurred by Landlord in connection with subparagraphs (A) and (B)
herein, including reasonable attorneys’ fees; (ii) Landlord’s investigation and
handling, including the defense, of any and all (1) enforcement, clean up,
removal, mitigation, remediation, or other governmental or regulatory actions
instituted, contemplated, or threatened pursuant to applicable law affecting the
Project and relating to or resulting from the Generators and supplemental HVAC,
(2) all claims made or threatened by any third party against Tenant, Landlord or
the Project relating to damage, contribution, cost recovery, compensation, loss,
or injury resulting from the Generators and supplemental HVAC, whether or not
any lawsuit or other formal legal proceeding shall have been commenced in
respect thereof; and (3) Landlord’s enforcement of this

H-18

--------------------------------------------------------------------------------




Section 13.3, whether or not suit is brought therefor. The provisions of this
Section shall expressly survive the termination of this Lease.

     e. If requested by Landlord due to Landlord’s good faith belief that Tenant
has released any Hazardous Materials or has otherwise breached Tenant’s
obligations under Article 34 of this Lease, at the end of the applicable Term or
other termination of this Lease or upon removal of the Generators and
supplemental HVAC, if applicable, Tenant, at it sole cost and expense, shall
cause a Phase I Environmental Survey of any affected portion of the Project (as
determined by Landlord) to be conducted by a competent and experienced
environmental engineer or engineering firm and shall provide a copy of such
survey to Landlord in order to confirm Tenant’s compliance with the covenants
contained in this Section 13.3.

14. RULES AND REGULATIONS.

Tenant agrees to comply with (and cause its agents, contractors, employees and
invitees to comply with) the rules and regulations attached hereto as Exhibit
“D” and with such reasonable modifications thereof and additions thereto as
Landlord may from time to time make. Landlord shall enforce all such rules and
regulations in a non-discriminatory manner.

15. CERTAIN RIGHTS RESERVED BY LANDLORD.

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person or business, (b) causing an actual
or constructive eviction from the Premises, or (c) disturbing Tenant’s use or
possession of the Premises:

     a. To name the Building and Project and to change the name or street
address of the Building or Project;

     b. To install and maintain all signs on the exterior and interior of the
Building and Project;

     c. To have pass keys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes;

     d. At any time during the Term, and on reasonable prior notice to Tenant
(provided that twenty-four (24) hours will be deemed reasonable notice, except
in the event of an emergency, when no notice shall be required), to inspect the
Premises, and to show the Premises to any prospective purchaser or mortgagee of
the Project, or to any assignee of any mortgage on the Project, or to others
having an interest in the Project or Landlord, and during the last six (6)
months of the Term, to show the Premises to prospective tenants thereof,
provided that Landlord agrees that Landlord and its agents, contractors and
representative shall use best efforts to minimize interference with Tenant's
business in the Premises; and

     e. To enter the Premises for the purpose of making inspections, repairs,
alterations, additions or improvements to the Premises or the Building
(including, without limitation, checking, calibrating, adjusting or balancing
controls and other parts of the HVAC system), and to take all steps as may be
necessary or desirable for the safety, protection, maintenance or preservation
of the Premises or the Building or Landlord’s interest therein, or as may be
necessary or desirable for the operation or improvement of the Building or in
order to comply with laws, orders or requirements of governmental or other
authority. Landlord agrees that Landlord and Landlord's agents, contractors and
representatives shall use best efforts (except in an emergency) to minimize
interference with Tenant’s business in the Premises in the course of any such
entry.

H-19

--------------------------------------------------------------------------------




16. ASSIGNMENT AND SUBLETTING.

No assignment of this Lease or sublease of all or any part of the Premises shall
be permitted, except as provided in this Article 16.

     a. Tenant shall not, without the prior written consent of Landlord, assign,
transfer or hypothecate this Lease or any interest herein or sublet the Premises
or any part thereof, or permit the use of the Premises by any party other than
Tenant. Any of the foregoing acts without such consent shall be void and shall,
at the option of Landlord, terminate this Lease. This Lease shall not, nor shall
any interest of Tenant herein, be assignable by operation of law without the
written consent of Landlord. If Tenant is a corporation, unincorporated
association, partnership, or limited liability company, the sale, assignment,
transfer or hypothecation of any class of stock or other ownership interest in
such corporation, association, partnership, or limited liability company in
excess of thirty-five percent (35%) in the aggregate shall be deemed a
“Transfer” within the meaning and provisions of this Article 16.

     b. If at any time or from time to time during the Term Tenant desires to
assign this Lease or sublet all or any part of the Premises (“Transfer”), Tenant
shall give notice to Landlord setting forth the terms and provisions of the
proposed Transfer, and the identity of the proposed assignee or subtenant (the
“Transfer Notice”). Tenant shall promptly supply Landlord with such information
concerning the business background and financial condition of such proposed
assignee or subtenant as Landlord may reasonably request. Any assignment or
sublease shall be subject to the following conditions:

               (1) Landlord shall have the right to approve such proposed
assignee or subtenant, which approval shall not be unreasonably withheld.
Without limitation as to other reasonable grounds for withholding consent, the
parties hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed transfer where
one or more of the following apply: (a) the proposed transferee intends to use
the Premises for purposes which are not permitted under this Lease; (b) the
proposed transferee is either a governmental agency or instrumentality thereof;
(c) the proposed transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the transfer on the date consent is requested; (d) the proposed
transfer would cause a violation of another lease for space in the Project, or
would give an occupant of the Project a right to cancel its lease; or (e) the
proposed subtenant or assignee is a tenant of other space in the Project or a
party with whom Landlord is then (or has in the previous 6 months) negotiating
with regarding the lease of space in the Building; provided, however, Tenant
shall be entitled to lease space to a tenant (or a subsidiary, affiliate or
parent of a tenant) of the Project if Landlord does not then have available
space in the Project of a size sufficient to accommodate such tenant’s needs;

               (2) The assignment or sublease shall be on the same terms set
forth in the notice given to Landlord;

               (3) No assignment or sublease shall be valid and no assignee or
sublessee shall take possession of the Premises until an executed counterpart of
such assignment or sublease has been delivered to Landlord; and

               (4) No assignee or sublessee shall have a further right to assign
or sublet except on the terms herein contained.

     c. If Landlord consents to any transfer pursuant to the terms of this
Section, Tenant may within six (6) months after Landlord’s consent, but not
later than the expiration of said six (6)-month period, enter into such transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord, provided that if there are any changes in the terms and conditions
from those specified in the Transfer Notice (i) such that Landlord would
initially have been entitled to refuse its consent to such transfer under the
terms of this Lease or (ii) which would cause the proposed transfer to be more
favorable to the proposed transferee

H-20

--------------------------------------------------------------------------------




than the terms set forth in Tenant’s original Transfer Notice, Tenant shall
again submit the transfer to Landlord for its approval and other action under
this Article 16.

     d. If Landlord consents to a transfer, it shall be deemed a condition
thereto (which the parties hereby agree is reasonable) that Tenant shall pay to
Landlord, when received by Tenant, fifty percent (50%) of any “Transfer
Premium,” as that term is defined in this Section, received by Tenant from such
transferee. “Transfer Premium” shall mean all rent, additional rent or other
consideration payable by such transferee in connection with the transfer in
excess of the Base Rent and additional rent payable by Tenant under this Lease
during the term of the transfer on a per rentable square foot basis if less than
all of the Premises is transferred, minus any and all reasonable costs and
expenses incurred by Tenant in consummating such assignment or sublease,
including, but not limited to, brokerage commissions and attorneys’ fees.
Notwithstanding anything to the contrary herein, no Transfer Premium shall be
owed to Landlord in connection with an assignment or sublease that does not
require Landlord’s consent. In the calculations of the rent (as it relates to
the Transfer Premium calculated under this Section), and the transferee’s Rent,
the Rent paid during each annual period for the Premises, and the transferee’s
Rent, shall be computed after adjusting such rent to the actual effective rent
to be paid, taking into consideration any and all leasehold concessions granted
in connection therewith, including, but not limited to, any rent credit and
tenant improvement allowance. For purposes of calculating any such effective
rent all such concessions shall be amortized on a straight-line basis over the
relevant term.

     e. Notwithstanding the provisions of paragraphs a and b above, Tenant may,
upon written notice to Landlord, assign this Lease or sublet the Premises or any
portion thereof (herein, a “Permitted Transfer”), without the necessity of
obtaining Landlord’s consent, to any entity which controls, is controlled by or
is under common control with Tenant, or to any entity resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all or
substantially all of the ownership interests or assets of Tenant’s business as a
going concern (each, a “Permitted Transferee”), provided that (i) the Permitted
Transferee assumes, in full, the obligations of Tenant under this Lease; (ii)
Tenant remains fully liable under this Lease; (iii) Landlord shall have received
an executed copy of all documentation effecting such transfer within thirty (30)
days after its effective date; (iv) the Permitted Transfer is not subterfuge by
Tenant to avoid its obligations under this Lease; and (v) subject to the terms
of Article 7 above, the Permitted Transferee shall obtain a Replacement Letter
of Credit.

     f. No subletting or assignment shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder. The consent
by Landlord to any assignment or sublease or the acceptance of Rent by Landlord
from any other person shall not be deemed to be a waiver by Landlord of any
provision hereof. Consent to one assignment or subletting shall not be deemed
consent to any subsequent assignment or subletting. In the event of default by
an assignee or subtenant of Tenant or any successor of Tenant in the performance
of any of the terms hereof, Landlord may proceed directly against Tenant or the
guarantor without the necessity of exhausting remedies against such assignee,
subtenant or successor. Landlord may consent to subsequent assignments of this
Lease or sublettings or amendments or modifications to the Lease with assignees
of Tenant, without notifying Tenant, or any successor of Tenant, and without
obtaining its or their consent thereto and any such actions shall not relieve
Tenant or its guarantor of liability under this Lease. Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to any assignment or sublease in form reasonably
acceptable to Landlord. Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such transfer. Landlord or its
authorized representatives shall have the right upon at least twenty four (24)
hours advance notice to audit the books, records and papers of Tenant relating
to any transfer, and shall have the right to make copies thereof. If the
Transfer Premium respecting any transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord’s costs of
such audit.

H-21

--------------------------------------------------------------------------------




     g. If Tenant assigns the Lease or sublets the Premises or requests the
consent of Landlord to any assignment or subletting or if Tenant requests the
consent of Landlord for any act that Tenant proposes to do, then Tenant shall,
upon demand, pay Landlord the reasonable, actual attorneys’ fees reasonably
incurred by Landlord in connection with such act or request.

17. ROOF RIGHTS.

Tenant shall have the right to install and maintain on the Building roof at
Tenant’s sole cost and expense, one (1) satellite dish, antennae and related
communications equipment as permitted by Landlord for Tenant’s communications
and data transmission network, provided that Tenant shall, at its sole cost and
expense, place screening around the perimeter of such satellite dish, antennae
and related communications equipment, the design and location of which shall be
subject to Landlord's approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall also have the right to install
and remove, at its sole cost and expense, the cabling and conduit reasonably
necessary to connect the rooftop satellite dish and equipment to Tenant’s
equipment on and within the Premises. Such equipment, dish, cabling and conduit
shall be at locations designated by Landlord, provided that such locations will
allow Tenant to transmit and receive reception without interference
(“Interference Free Location”). If from time to time a location designated by
Landlord, which initially is acceptable to Tenant as an Interference Free
Location, subsequently becomes unacceptable because of conditions which create
interference, Landlord shall, if reasonably possible, designate and make
available to Tenant a new Interference Free Location. The installation and any
costs relating thereto, and the maintenance, repair, insurance obligations and
liability, with respect to such equipment and dish, shall be borne completely by
Tenant, although such use of space on the roof and for the cabling and conduit
shall be without any cost to Tenant. Upon expiration or earlier termination of
this Lease, Tenant shall remove, at Tenant’s sole cost and expense, all
equipment, cabling and conduit installed pursuant to this Article 17 and repair
any damage caused by such removal. Landlord shall not install equipment, nor
shall Landlord permit any tenant to install any equipment, which will interfere
with any of Tenant’s then existing (as of the date of installation)
communications equipment provided Tenant’s equipment is operating in accordance
with all Laws and manufacturer specifications.

18. HOLDING OVER.

If after expiration of the Term, Tenant remains in possession of the Premises
with Landlord’s permission (express or implied), Tenant shall become a tenant
from month to month only, upon all the provisions of this Lease (except as to
term and Base Rent), but the “Monthly Installments of Base Rent” payable by
Tenant shall be increased to one hundred fifty percent (150%) of the Monthly
Installments of Base Rent payable by Tenant at the expiration of the Term. Such
monthly rent shall be payable in advance on or before the first day of each
month. If either party desires to terminate such month to month tenancy, it
shall give the other party not less than thirty (30) days’ advance written
notice of the date of termination. Nothing contained in this Article 18 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 18 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify, and hold
Landlord harmless from all loss, costs (including reasonable attorneys’ fees)
and liability resulting from any such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

19. SURRENDER OF PREMISES.

19.1 Condition Upon Surrender. Tenant shall peaceably surrender the Premises to
Landlord on the Expiration Date, in broom-clean condition and in as good
condition as when Tenant took possession, except for (i) reasonable wear and
tear, (ii) loss by fire or other casualty, and (iii) loss by condemnation.
Tenant shall, on Landlord’s request, remove Tenant’s Property on or before the
Expiration Date and

H-22

--------------------------------------------------------------------------------




promptly repair all damage to the Premises or Building caused by such removal.
Subject to the terms of this Lease, Tenant shall remove the Existing FF&E upon
the expiration or earlier termination of this Lease.

19.2 Tenant’s Property. If Tenant abandons or surrenders the Premises, or is
dispossessed by process of law or otherwise, any of Tenant’s Property left on
the Premises shall be deemed to be abandoned, and, at Landlord’s option, title
shall pass to Landlord under this Lease as by a bill of sale. If Landlord elects
to remove all or any part of such Tenant’s Property, the cost of removal,
including repairing any damage to the Premises or Building caused by such
removal, shall be paid by Tenant. On the Expiration Date Tenant shall surrender
all keys to the Premises.

20. DESTRUCTION OR DAMAGE.

20.1 Duty to Restore. If the Premises or the Project are partially or totally
damaged by fire or other casualty, and if such damage is insured against
(including any applicable deductible) under any policy of fire or extended
coverage insurance maintained by Landlord, the Lease shall not terminate and
Landlord shall repair or reconstruct the Premises (to the same condition as
required in Section 20.5) and the Project as soon as reasonably practicable at
Landlord’s expense, unless Landlord elects to terminate the Lease as provided in
Section 20.2 below.

20.2 Election to Terminate. If (i) the Premises or the Project are partially or
totally damaged by fire or other casualty which is insured against (including
any applicable deductible) under any policy of fire or extended coverage
insurance maintained by Landlord, and the cost of repairing such damage exceeds
twenty-five percent (25%) of the full replacement cost of the Premises or
Project, as applicable; (ii) the repairs or restoration work is estimated to
exceed one hundred eighty (180) days; (iii) at any time during the Term of this
Lease, the Premises or the Project are partially or totally damaged by any
casualty which is not insured against under any policy of fire or extended
coverage insurance maintained by Landlord; or (iv) the damage occurs during the
last year of the Term and the repairs or restoration work exceeds thirty (30)
days, Landlord shall have the right to elect to either terminate the Lease or
restore the Premises and such portion of the improvements in the balance of the
Project as in Landlord’s sole discretion is necessary to create an economically
feasible commercial project. Landlord shall give Tenant notice of Landlord’s
election within sixty (60) days after the date of such damage. If Landlord
elects to restore the Premises and the Project pursuant to this Section 20.2,
(i) with respect to the Premises, Landlord and Tenant each shall restore the
Premises as provided in Section 20.5 of this Lease; (ii) the damaged
improvements in the balance of the Project shall be restored by Landlord; and
(iii) the Lease shall remain in full force and effect. If Landlord elects to
terminate the Lease pursuant to this Section 20.2, the Lease shall terminate
effective thirty (30) days after the date of Landlord’s notice to Tenant of
Landlord’s election to terminate the Lease.

20.3 Termination by Tenant. If Landlord is obligated or elects to repair or
restore any damage to the Premises pursuant to this Article 20, Landlord shall
give written notice (the “Repair Notice”) to Tenant of Landlord’s intention to
perform such repair or restoration work within sixty (60) days after the date of
such damage or destruction. Such notice shall include Landlord’s reasonable
estimate of the period required to complete such repairs or restoration work
(the “Repair Period”). If (i) the damage occurs other than during the last year
of the Term of this Lease and the Repair Period exceeds one hundred eighty (180)
days; or (ii) the damage occurs during the last year of the Term and the Repair
Period exceeds thirty (30) days, Tenant, within five (5) days after the date of
the Repair Notice, shall have the right to terminate this Lease by giving
written notice of termination to Landlord, provided that Tenant is not then in
default under the Lease. Tenant’s failure to give such notice within such five
(5)-day period shall constitute Tenant’s irrevocable election not to terminate
the Lease.

20.4 Abatement of Rent. If Landlord elects to restore the Premises and the
Project pursuant to this Article 20, the Lease shall remain in full force and
effect, and Rent shall be abated (unless the damage is the result of the
negligence or willful misconduct of Tenant or Tenant’s agents, employees,
contractors, licensees, or invitees, in which case any abatement shall be
limited to insurance proceeds of Landlord covering any abatement of rent) to the
extent Tenant’s use of the Premises for Tenant’s intended purpose

H-23

--------------------------------------------------------------------------------




is impaired, commencing with the date of damage and continuing until completion
of the repairs required of Landlord under Section 20.5 of this Lease.

20.5 Reconstruction Responsibilities. If the Premises are to be repaired under
this Article, Landlord shall repair at its cost any injury or damage to the
Building and the Premises. Tenant shall be responsible at its sole cost and
expense for the repair, restoration and replacement of the Leasehold
Improvements, Tenant Improvements and Tenant’s Property. Landlord shall not be
liable for any loss of business, inconvenience or annoyance arising from any
repair or restoration of any portion of the Premises, Building or Project as a
result of any damage from fire or other casualty.

20.6 Future Laws. This Lease shall be considered an express agreement governing
any case of damage to or destruction of the Premises, Building or Project by
fire or other casualty, and any present or future law which purports to govern
the rights of Landlord and Tenant in such circumstances in the absence of
express agreement, shall have no application.

21. EMINENT DOMAIN.

21.1 Takings Resulting in Termination. If the entire Premises is appropriated or
taken (a “Taking”) under the power of eminent domain by any public of
quasi-public authority (an “Authority”), this Lease shall terminate as of the
date of such Taking. If twenty-five percent (25%) or more of the floor area of
the Premises is taken under the power of eminent domain by any Authority, or if
by reason of any Taking, regardless of the amount taken, the remainder of the
Premises is not one undivided parcel of property, either Landlord or Tenant may
terminate this Lease as of the date Tenant is required to vacate a portion of
the Premises, upon giving notice in writing of such election within thirty (30)
days after receipt by Tenant from Landlord of written notice that the Premises
have been so taken. Landlord shall promptly give Tenant notice in writing of any
Taking after learning of it. If more than twenty-five percent (25%) of the floor
area of the Project or of the Common Areas is taken (whether or not the Premises
are so taken) under the power of eminent domain by any Authority or if access to
the Premises is materially impaired, Landlord shall have the right to terminate
this Lease as of the date any such areas are to be initially vacated by giving
Tenant written notice of such election within thirty (30) days of the day of
such Taking. If more than twenty percent (20%) of the floor area of the Premises
is taken under the power of eminent domain by any Authority or if access to the
Premises is materially impaired, either party shall have the right to terminate
this Lease as of the date any such areas are to be initially vacated by giving
the other party written notice of such election within thirty (30) days of the
day of such Taking. If this Lease is terminated as provided in this Section
21.1, Landlord and Tenant shall each be released from any further obligations to
the other party under this Lease, except for any obligations which have
previously accrued.

21.2 Takings Not Resulting in Termination. If both Landlord and Tenant elect not
to exercise any right granted hereunder to terminate this Lease in connection
with the Taking, or this Lease is not terminable in connection with the Taking,
Tenant shall continue to occupy that portion of the Premises which was not taken
and (i) at Landlord’s cost and expense and as soon as reasonably possible,
Landlord shall restore the Premises on the land remaining to a complete unit of
like quality and character as existed prior to such Taking; and (ii) the Base
Rent provided for in Article 5 shall be reduced on an equitable basis, taking
into account the relative value of the portion of the Premises taken as compared
to the portion remaining. Tenant hereby waives any statutory rights of
termination which may arise by reason of any partial Taking of the Premises
under the power of eminent domain. Tenant shall be responsible for the repair,
restoration and replacement of any other Leasehold Improvements and Tenant’s
Property.

21.3 Award. If this Lease is terminated under Section 21.1 or modified under
Section 21.2, Landlord shall be entitled to receive the entire condemnation
award for the Taking of all real property interests in the Premises. The Rent
and other charges for the last month of Tenant’s occupancy shall be prorated and
Landlord shall refund to Tenant any Rent or any other charges paid in advance.
Notwithstanding the foregoing and provided Tenant’s award does not reduce or
affect Landlord’s award, Tenant’s right to receive a condemnation award for the
Taking of its personal property, goodwill, relocation expenses

H-24

--------------------------------------------------------------------------------




and/or interest in other than the real property taken shall not be affected in
any manner by the provisions of this Section 21.3.

21.4 Transfer Under Threat of Taking. For the purpose of this Article 21, a
voluntary sale or conveyance under the threat of and in lieu of condemnation
shall be deemed a Taking under the power of eminent domain.

22. INDEMNIFICATION.

22.1 Indemnification of Landlord. Except to the extent of Landlord’s active
negligence or willful misconduct, Tenant shall indemnify and hold Landlord
harmless against and from liability and claims of any kind for loss or damage to
property of Tenant or any other person, or for any injury to or death of any
person, arising out of or related to: (1) Tenant’s use and occupancy of the
Premises, Building or Project, or any work, activity or other things allowed or
suffered by Tenant to be done in, on or about the Premises, Building, or
Project; (2) any breach or default by Tenant of any of Tenant’s obligations
under this Lease; or (3) any negligent or otherwise tortious act or omission of
Tenant, its agents, employees, invitees or contractors. Tenant shall at Tenant’s
expense, and by counsel satisfactory to Landlord, defend Landlord in any action
or proceeding arising from any such claim and shall indemnify Landlord against
all costs, attorneys’ fees, expert witness fees and any other expenses incurred
in such action or proceeding.

22.2 Exemption from Liability. Except in connection with damage or injury
resulting from the negligence or willful misconduct of Landlord or any of
Landlord's agents, employees or contractors, Landlord shall not be liable for
injury or damage which may be sustained by the person or property of Tenant, its
employees, invitees or customers, or any other person in or about the Premises,
caused by or resulting from fire, steam, electricity, gas, water or rain which
may leak or flow from or into any part of the Premises, or from the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures, whether such damage or injury
results from conditions arising upon the Premises or upon other portions of the
Building or Project or from other sources. Landlord shall not be liable for any
damages arising from any act or omission of any other tenant of the Building or
Project.

22.3 Indemnification of Tenant. Except to the extent of Tenant’s negligence or
willful misconduct, Landlord shall indemnify and hold Tenant harmless against
and from liability and claims of any kind for loss or damage to property of
Tenant or any other person, or for any injury to or death of any person, arising
out of or related to (1) any breach or default by Landlord of any of Landlord's
obligations under this Lease, or (2) the negligence or willful misconduct of
Landlord, its agents, employees, invitees or contractors. Landlord shall at
Landlord’s expense, and by counsel reasonably satisfactory to Tenant, defend
Tenant in any action or proceeding arising from any such claim and shall
indemnify Tenant against all costs, attorneys’ fees, expert witness fees and any
other expenses incurred in such action or proceeding.

23. INSURANCE.

23.1 Tenant’s Insurance Obligations. All insurance required to be carried by
Tenant hereunder shall be issued by responsible insurance companies acceptable
to Landlord and Landlord’s lender and authorized and permitted to do business in
the State. Each policy, excluding workers’ compensation and employer’s
liability, shall include Landlord, and at Landlord’s request any mortgagee of
Landlord, as an additional insured, as their respective interests may appear.
Each policy shall contain (i) a cross-liability endorsement, (ii) a provision
that such policy and the coverage evidenced thereby shall be primary and
non-contributing with respect to any policies carried by Landlord and that any
coverage carried by Landlord shall be excess insurance, and (iii) a waiver by
the insurer of any right of subrogation against Landlord, its agents, employees
and representatives, which arises or might arise by reason of any payment under
such policy or by reason of any act or omission of Landlord, its agents,
employees or representatives. A certificate of insurance evidencing the
existence and amount of each insurance policy required hereunder shall be
delivered to Landlord before the date Tenant is first given the right of

H-25

--------------------------------------------------------------------------------




possession of the Premises, and thereafter within thirty (30) days after any
demand by Landlord therefor. Landlord may, at any time and from time to time,
inspect and/or copy any insurance policies required to be maintained by Tenant
hereunder. No such policy shall be cancelable except after twenty (20) days
written notice to Landlord and Landlord’s lender. Tenant shall furnish Landlord
with renewals or “binders” of any such policy at least ten (10) days prior to
the expiration thereof. Tenant agrees that if Tenant does not take out and
maintain such insurance, then if Tenant's failure to maintain such insurance
continues for ten (10) days after Tenant receives notice from Landlord, Landlord
may (but shall not be required to) procure said insurance on Tenant’s behalf and
charge the Tenant the premiums together with a ten (10%) percent handling charge
payable within thirty (30) days of demand. Tenant shall have the right to
provide such insurance coverage pursuant to blanket policies obtained by the
Tenant, provided such blanket policies expressly afford coverage to the
Premises, Landlord, Landlord’s mortgagee and Tenant as required by this Lease.

23.2 Tenant’s Property Insurance. Beginning the date Tenant is given access to
the Premises for any purpose and continuing until expiration of the Term, Tenant
shall procure, pay for and maintain in effect policies of property insurance
covering (i) all Leasehold Improvements (including any alterations, additions or
improvements as may be made by Tenant pursuant to the provisions of Article 12
hereof), and (ii) trade fixtures, merchandise and the personal property from
time to time in, on or about the Premises, in an amount not less than one
hundred percent (100%) of their actual replacement cost from time to time,
providing protection against any peril included within the classification “Fire
and Extended Coverage” together with insurance against sprinkler damage,
vandalism and malicious mischief. The proceeds of such insurance shall be used
for the repair or replacement of the property so insured. Upon termination of
this Lease following a loss as set forth herein, the proceeds under (i) shall be
paid to Landlord, and the proceeds under (ii) above shall be paid to Tenant.

23.3 Tenant’s Liability Insurance. Beginning on the date Tenant is given access
to the Premises for any purpose and continuing until expiration of the Term,
Tenant shall procure, pay for and maintain in effect workers’ compensation
insurance in compliance with the statutory requirements of the state(s) of
operation and employer’s liability with a limit of $2,000,000 each
accident/disease/policy limit as required by law and Commercial General
Liability with a combined single limit of $5,000,000 per occurrence for bodily
injury (including death) and property damage with respect to the construction of
improvements on the Premises, the use, operation or condition of the Premises
and the operations of Tenant in, on or about the Premises, including personal
injury and property damage.

23.4 Landlord’s Insurance Obligations. Throughout the Term, Landlord shall
maintain the following insurance, together with such other commercially
reasonable insurance coverage as is generally maintained by comparable landlords
for comparable buildings in the geographic area in which the Project is located,
the premiums of which shall be included in Operating Expenses: (a) Commercial
General Liability insurance applicable to the Project, Building and Common Areas
providing, on an occurrence basis, a minimum combined single limit of at least
$2,000,000.00; (b) All Risk Property Insurance on the Building at replacement
cost value as reasonably estimated by Landlord; (c) Worker’s Compensation
insurance to the extent required by Law; and (d) Employers Liability Coverage to
the extent required by Law (collectively, “Landlord’s Insurance”).

24. WAIVER OF SUBROGATION.

Landlord and Tenant each hereby waive all rights of recovery against the other
and against the officers, employees, agents and representatives of the other, on
account of loss by or damage to the waiving party of its property or the
property of others under its control, to the extent that such loss or damage is
insured against (or required to be insured against by the terms hereof) under
any fire and extended coverage insurance policy which either may have in force
at the time of the loss or damage. Tenant shall, upon obtaining the policies of
insurance required under this Lease, give notice to its insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.

H-26

--------------------------------------------------------------------------------




25. SUBORDINATION AND ATTORNMENT.

Landlord and Tenant acknowledge and agree that there is currently no debt on the
Project. Within twenty (20) days after written request from Landlord, or any
first mortgagee or first deed of trust beneficiary of Landlord, or ground lessor
of Landlord, Tenant shall, in writing and in a commercially reasonable form,
subordinate its rights under this Lease to the lien of any first mortgage or
first deed of trust, or to the interest of any lease in which Landlord is
lessee, and to all advances made or hereafter to be made thereunder. The holder
of any security interest may, upon written notice to Tenant, elect to have this
Lease prior to its security interest regardless of the time of the granting or
recording of such security interest.

Likewise, Landlord shall provide Tenant such a non-disturbance agreement as to
any future mortgage, deed of trust, deed to secure debt or similar financing
instrument. The subordination of the Lease to a future deed to secure debt,
mortgage, deed of trust or similar financing instrument is contingent upon the
receipt by Tenant of a commercially reasonable non-disturbance agreement.

In the event of any foreclosure sale, transfer in lieu of foreclosure or
termination of the lease in which Landlord is lessee, Tenant shall attorn to the
purchaser, transferee or lessor as the case may be, and recognize that party as
Landlord under this Lease, provided that such purchaser, transferee or lessor
agrees to recognize this Lease and Tenant's rights hereunder.

26. ESTOPPEL CERTIFICATES.

26.1 Tenant’s Estoppel Certificates. Within ten (10) business days after written
request from Landlord, Tenant shall execute and deliver to Landlord or
Landlord’s designee, a written statement certifying (a) that this Lease is
unmodified and in full force and effect, or is in full force and effect as
modified and stating the modifications; (b) the amount of Base Rent and the date
to which Base Rent and Additional Rent have been paid in advance; (c) the amount
of any security deposited with Landlord; (d) that, to Tenant’s knowledge,
Landlord is not in default hereunder or, if Landlord is claimed to be in
default, stating the nature of any claimed default; and (e) any other factual
matters reasonably requested by Landlord. Any such statement may be relied upon
by a purchaser, assignee or lender. Tenant’s failure to execute and deliver such
statement within five (5) business days after Tenant's receipt of a second
written request from Landlord to be sent after the expiration of the initial ten
(10) business day period shall be conclusive upon Tenant that: (1) this Lease is
in full force and effect and has not been modified except as represented by
Landlord; (2) there are no uncured defaults in Landlord’s performance and that
Tenant has no right of offset, counter-claim or deduction against Rent; and (3)
not more than one month’s Rent has been paid in advance.

26.2 Landlord’s Estoppel Certificates. Within twenty (20) days after written
request from Tenant, Landlord shall execute and deliver to Tenant or Tenant’s
designee, a written statement certifying (a) that this Lease is unmodified and
in full force and effect, or is in full force and effect as modified and stating
the modifications; (b) the amount of Base Rent and the date to which Base Rent
and Additional Rent have been paid in advance; (c) the amount of any security
deposited with Landlord; (d) that Tenant, to Landlord’s knowledge, is not in
default hereunder or, if Tenant is claimed to be in default, stating the nature
of any claimed default; and (e) any other factual matters reasonably requested
by Tenant. Any such statement may be relied upon by a purchaser, assignee or
lender. Landlord's failure to execute and deliver such statement within five (5)
business days after Landlord's receipt of a second written request from Tenant
to be sent after the expiration of the initial twenty (20) day period shall be
conclusive upon Landlord that: (1) this Lease is in full force and effect and
has not been modified except as represented by Tenant; and (2) there are no
uncured defaults in Tenant's performance.

27. TRANSFER OF LANDLORD’S INTEREST.

In the event of any sale or transfer by Landlord of the Premises, Building or
Project, and assignment of this Lease by Landlord, the transferring Landlord
shall be and is hereby entirely freed and relieved of any and all liability and
obligations contained in or derived from this Lease arising out of any act,
occurrence

H-27

--------------------------------------------------------------------------------




or omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer so long as the purchaser or transferee
assumes in writing all of the obligations of “Landlord” hereunder. If any
security deposit or prepaid Rent has been paid by Tenant, Landlord shall
transfer the security deposit or prepaid Rent to Landlord’s successor and upon
such transfer, Landlord shall be relieved of any and all further liability with
respect thereto.

28. DEFAULT.

28.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

     a. If Tenant fails to pay any Rent or any other charges required to be paid
by Tenant under this Lease and such failure continues for ten (10) days after
Tenant receives notice (but, with respect to payment of Base Rent and Direct
Expenses, Landlord shall not be obligated to provide such written default notice
on more than two (2) occasions in any one calendar year; thereafter for the
remainder of such calendar year, an Event of Default shall occur if a payment of
Base Rent or Direct Expenses is not made within five (5) days after the date
due); or

     b. If Tenant fails to promptly and fully perform any other covenant,
condition or agreement contained in this Lease (including a monetary default not
covered by Section 28.1.a above) and such failure continues for thirty (30) days
after written notice thereof from Landlord to Tenant; provided, however, that no
default shall occur if the failure is not reasonably susceptible to cure within
thirty (30) days so long as Tenant commences the cure within such thirty (30)
day period and diligently pursues it to completion thereafter; or

     c. If Tenant makes a general assignment for the benefit of creditors, or
provides for an arrangement, composition, extension or adjustment with its
creditors; or

     d. If Tenant files a voluntary petition for relief or if a petition against
Tenant in a proceeding under the federal bankruptcy laws or other insolvency
laws is filed and not withdrawn or dismissed within sixty (60) days thereafter,
or if under the provisions of any law providing for reorganization or winding up
of corporations, any court of competent jurisdiction assumes jurisdiction,
custody or control of Tenant or any substantial part of its property and such
jurisdiction, custody or control remains in force unrelinquished, unstayed or
unterminated for a period of sixty (60) days; or

     e. If in any proceeding or action in which Tenant is a party, a trustee,
receiver, agent or custodian is appointed to take charge of the Premises or
Tenant’s Property (or has the authority to do so) for the purpose of enforcing a
lien against the Premises or Tenant’s Property.

Any written notice of default based upon Tenant’s failure to pay Rent or any
other charges under the Lease which is given by Landlord pursuant to this
Section 28.1 shall also constitute a notice to pay rent or quit pursuant to any
applicable unlawful detainer statute, provided that such notice is served in
accordance with the provisions of any such statute.

28.2 Remedies. In the event of Tenant’s default hereunder, then in addition to
any other rights or remedies Landlord may have under any law, Landlord shall
have the right, at Landlord’s option, without further notice or demand of any
kind to do the following:

     a. Terminate this Lease and Tenant’s right to possession of the Premises
and reenter the Premises and take possession thereof, and Tenant shall have no
further claim to the Premises or under this Lease; or

     b. Continue this Lease in effect, reenter and occupy the Premises for the
account of Tenant, and collect any unpaid Rent or other charges which have or
thereafter become due and payable; or

H-28

--------------------------------------------------------------------------------




     c. Reenter the Premises under the provisions of subparagraph b, and
thereafter elect to terminate this Lease and Tenant’s right to possession of the
Premises.

If Landlord reenters the Premises under the provisions of subparagraphs b or c
above, Landlord shall not be deemed to have terminated this Lease or the
obligation of Tenant to pay any Rent or other charges thereafter accruing,
unless Landlord notifies Tenant in writing of Landlord’s election to terminate
this Lease. In the event of any reentry or retaking of possession by Landlord,
Landlord shall have the right, but not the obligation, to remove all or any part
of Tenant’s Property in the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant. If Landlord elects to relet
the Premises for the account of Tenant, the rent received by Landlord from such
reletting shall be applied as follows: first, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord; second, to the payment of
any costs of such reletting; third, to the payment of the cost of any reasonable
alterations or repairs to the Premises; fourth to the payment of Rent due and
unpaid hereunder; and the balance, if any, shall be held by Landlord and applied
in payment of future Rent as it becomes due. If that portion of rent received
from the reletting which is applied against the Rent due hereunder is less than
the amount of the Rent due, Tenant shall also pay to Landlord, as soon as
determined, any costs and expenses incurred by Landlord in connection with such
reletting or in making alterations and repairs to the Premises, which are not
covered by the rent received from the reletting.

Should Landlord elect to terminate this Lease under the provisions of
subparagraph a or c above, Landlord may recover as damages from Tenant the
following:

               (1) Past Rent. The worth at the time of the award of any unpaid
Rent which had been earned at the time of termination; plus

               (2) Rent Prior to Award. The worth at the time of the award of
the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus

               (3) Rent After Award. The worth at the time of the award of the
amount by which the unpaid Rent for the balance of the Term after the time of
award exceeds the amount of the rental loss that Tenant proves could be
reasonably avoided; plus

               (4) Proximately Caused Damages. Any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom, including, but not limited to, any
costs or expenses (including attorneys’ fees), incurred by Landlord in (a)
retaking possession of the Premises, (b) maintaining the Premises after Tenant’s
default, (c) preparing the Premises for reletting to a new tenant, including any
repairs or alterations, and (d) reletting the Premises, including broker’s
commissions.

“The worth at the time of the award” as used in subparagraphs (1) and (2) above,
is to be computed by allowing interest at the rate of ten percent (10%) per
annum. “The worth at the time of the award” as used in subparagraph (3) above,
is to be computed by discounting the amount at the discount rate of the Federal
Reserve Bank situated nearest to the Premises at the time of the award plus one
percent (1%).

The waiver by Landlord of any breach of any term, covenant or condition of this
Lease shall not be deemed a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition.
Acceptance of Rent by Landlord subsequent to any breach hereof shall not be
deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of any breach at
the time of such acceptance of Rent. Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.

H-29

--------------------------------------------------------------------------------




Landlord agrees to use reasonable efforts to mitigate damages following a
default by Tenant to the extent required by Applicable Laws.

28.3 Landlord’s Default. In the event Landlord shall default in the payment,
when due, of any monetary obligations to be paid by Landlord hereunder
(including any interest due hereunder) and fails to cure said default within
thirty (30) days after written notice thereof from Tenant; or if Landlord shall
default in performing any of the covenants, terms or provisions of this Lease
(other than the payment, when due, of any of Landlord’s monetary obligations
hereunder) and fails to cure such default within thirty (30) days after written
notice thereof from Tenant (or such longer period as may be reasonably necessary
to cure such default if such default is not reasonably susceptible of being
cured within such thirty (30) day period and Landlord commences its efforts
promptly to cure the same and thereafter diligently, continuously and in good
faith pursues the curing of the same to completion); then, and in any of said
events, Tenant, at its option may pursue any one or more of the following
remedies without further notice of demand whatsoever:

                         (a) In the event such default arises because of the
failure by Landlord to pay to Tenant any allowance provided to Tenant, Tenant
shall be entitled to offset the amount owed by Landlord (including any interest
due hereunder) against Rent next accruing hereunder; provided, however, that no
such offset shall exceed twenty percent (20%) of the Rent then due.

                         (b) In the event such default relates to the failure to
provide any service, maintenance or repair required of Landlord under this
Lease, then Tenant shall have the right, but not the obligation, to remedy
Landlord’s failure and send Landlord an invoice and reasonable supporting
documentation for the reasonable cost of such remedy. Such invoice shall be
subject to Landlord's reasonable approval. If Landlord approves the invoice
within thirty (30) days after receipt thereof, Tenant shall have the right to
deduct such costs (including any interest due hereunder) from Rent next accruing
hereunder. If Landlord disapproves the invoice or fails to approve the invoice
within such thirty (30) day review period, Tenant shall not have the right to
deduct such costs from Rent, and Tenant's sole remedy will be to petition the
court for relief.

     The remedies set forth above are in addition to and cumulative with the
Tenant’s rental abatement rights set forth elsewhere in the Lease. Such rental
abatement rights may be exercised independently of any rights or remedies set
forth above. In no event shall the cure periods set forth above extend the time
periods elsewhere set forth in the Lease with respect to Tenant’s rental
abatement rights. Whenever this Lease makes reference to Landlord’s paying
interest to Tenant, such interest shall accrue at the rate set forth in Article
6 of the Lease.

Notwithstanding anything to the contrary contained in this Section 28.3, it is
expressly understood and agreed that if Tenant obtains a money judgment against
Landlord resulting from any default or other claim arising under this Lease,
that judgment shall be satisfied only out of the rents, issues, profits, and
other income actually received on account of Landlord’s right, title and
interest in the Premises, Building or Project, and no other real, personal or
mixed property of Landlord (or of any of the partners which comprise Landlord,
if any) wherever situated, shall be subject to levy to satisfy such judgment.
Tenant shall not have the right to terminate this Lease or to withhold, reduce
or offset any amount against any payments of Rent or any other charges due and
payable under this Lease except as otherwise specifically provided herein.
Notwithstanding anything to the contrary contained in this Lease, nothing in
this Lease shall impose any obligations on Landlord to be responsible or liable
for, and Tenant hereby releases Landlord from all liability for, consequential
damages. This provision shall survive the expiration or sooner termination of
this Lease with respect to any claims or liability occurring prior to such
expiration or termination.

29. BROKERAGE FEES.

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except Tenant’s
broker. Tenant shall indemnify and hold Landlord harmless from any cost, expense
or liability (including costs of suit and reasonable attorneys’ fees) for

H-30

--------------------------------------------------------------------------------




any compensation, commission or fees claimed by any other real estate broker or
agent in connection with this Lease or its negotiation by reason of any act of
Tenant. The parties agree that all commissions and fees in connection with this
Lease shall be paid by Landlord to Landlord’s broker pursuant to a separate
written agreement between Landlord and Landlord’s broker. Additionally,
Landlord’s broker and Tenant’s broker have entered into a separate agreement
dated September 15, 2009 whereby Landlord’s broker will pay a portion of the
commission to Tenant’s broker as provided in a separate agreement between
Tenant’s broker and Landlord’s broker.

30. NOTICES.

All notices, approvals and demands permitted or required to be given under this
Lease shall be in writing and deemed duly served or given if personally
delivered or sent by certified or registered U.S. mail, postage prepaid, and
addressed as follows: (a) if to Landlord, to Landlord’s Mailing Address and to
the Building manager, and (b) if to Tenant, to Tenant’s Mailing Address.
Landlord and Tenant may from time to time by notice to the other designate
another place for receipt of future notices. All notices, demands and requests
for consent under the Lease shall be effective only (i) when delivered in person
to the recipient; or (ii) upon refusal of delivery.

31. GOVERNMENT ENERGY OR UTILITY CONTROLS.

In the event of imposition of federal, state or local government controls,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities during the Term, both Landlord and Tenant shall be bound thereby.

32. QUIET ENJOYMENT.

Tenant, upon paying the Rent and performing all of its obligations under this
Lease, shall peaceably and quietly enjoy the Premises, subject to the terms of
this Lease and to any mortgage, lease, or other agreement to which this Lease
may be subordinate.

33. OBSERVANCE OF LAW.

Tenant shall not do anything or suffer anything to be done in or about the
Premises, Building or the Project which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated, including, without
limitation, those relating to hazardous materials and hazardous substances and
handicapped access (collectively, "Applicable Laws"). Tenant shall, at its sole
cost and expense, promptly comply with any Applicable Laws which relate to (i)
Tenant's specific use of the Premises, (ii) any Leasehold Improvements made by
Tenant to the Premises, or (iii) the Building Systems and Building Structure,
but as to the Building Systems and Building Structure, only to the extent such
obligations are triggered by Leasehold Improvements made by Tenant to the
Premises, or Tenant's use of the Premises for non-typical general office use.
Should any standard or regulation now or hereafter be imposed on Tenant by
virtue of its specific use, occupancy or improvement of the Premises by a state,
federal or local governmental body charged with the establishment, regulation
and enforcement of occupational, health or safety standards for employers,
employees or tenants, then Tenant agrees, at its sole cost and expense, to
comply promptly with such standards or regulations. The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said Applicable Laws, shall be conclusive of that fact as between Landlord
and Tenant. Landlord shall comply with all other Applicable Laws relating to the
Premises, Building and Project (specifically excluding the Leasehold
Improvements), provided that compliance with such Applicable Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord's
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant's employees or create a significant
health hazard for Tenant's employees. Landlord shall be permitted to include in
Operating Expenses any costs or expenses incurred by Landlord under this Article
33 to the extent consistent with the terms of Section 5.2 above.

H-31

--------------------------------------------------------------------------------




34. HAZARDOUS WASTE.

34.1 Presence on Premises. Tenant shall not cause or permit any “Hazardous
Material” (as defined in Section 34.3 below) to be brought, kept or used in or
about the Premises by Tenant or its agents, employees, contractors or invitees
in violation of any local, state or federal law. Tenant agrees to indemnify,
defend and hold Landlord harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, losses (including,
without limitation, diminution in value of the Premises or Project, and sums
paid in settlement of claims, attorneys’ fees, consultant fees and experts’
fees) which arise during or after the term of this Lease as a result of Tenant’s
breach of this Article 34. The foregoing indemnification includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any federal, state or local governmental agency or political subdivision because
of Hazardous Material caused or permitted by Tenant to be released or discharged
in the soil or groundwater on or under the Premises. Without limiting this
Article 34, if Tenant causes or permits the presence of any Hazardous Material
on the Premises and such presence results in any contamination of the Premises,
Tenant shall promptly take such actions at its sole expense as are necessary to
return the Premises to the condition existing prior to the introduction of any
such Hazardous Material. Landlord’s written consent to the actions to be taken
by Tenant and the contractors to be used by Tenant shall first be obtained,
which approval shall not be unreasonably withheld so long as Landlord determines
that such actions will not potentially have any adverse long-term or short-term
effect on the Premises or the Project and so long as such actions do not
materially interfere with the use and enjoyment of the Project by the other
tenants thereof; provided, however, Landlord shall have the right, by written
notice to Tenant, to directly undertake any such mitigation efforts with regard
to Hazardous Materials in or about the Project due to Tenant’s breach of its
obligations pursuant to this Section 34.1, and to charge Tenant, as Additional
Rent, for the costs thereof.

34.2 INTENTIONALLY DELETED.

34.3 Definition of Hazardous Materials. As used herein, the term “Hazardous
Material” means any hazardous or toxic substance, material, or waste which is or
becomes regulated by any local governmental authority, the State of Colorado or
the United States Government. The term “Hazardous Material” includes, without
limitation, any material or substance which is (i) defined as a “hazardous
waste,” “hazardous substance” or similar term under the Federal Water Pollution
Control Act (33 U.S.C. §1317), (ii) defined as a “hazardous waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq. (42 U.S.C. §6903), (iii) defined as a “hazardous substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §9601 et seq. (42 U.S.C. §9601), (iv)
petroleum, (v) asbestos or (vi) which requires investigation or remediation
under any federal, state or local statute, regulation, ordinance, order, action,
policy or common law.

34.4 As used in this Article 34, the term “law” means any applicable federal,
state or local law, ordinance, or regulation relating to any Hazardous Material
affecting the Project.

34.5 It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such transferee’s actions or use of the property in question; or
(iii) the proposed transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

34.6 As of the date of this Lease, to Landlord's actual knowledge without duty
of investigation or inquiry, Landlord has not received any notice of
non-compliance of any Applicable Laws relating to Hazardous Material from any
governmental entity in connection with the Property. For purposes of this
Section 34.6, "Landlord's actual knowledge without duty of investigation or
inquiry" shall be the actual knowledge without duty of investigation or inquiry
of Brett Laplante, property manager for the Building.

H-32

--------------------------------------------------------------------------------




35. FORCE MAJEURE.

Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefor, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, terrorism, fire or other casualty, or other
causes beyond the reasonable control of the party obligated to perform
hereunder, shall excuse performance of the work by that party for a period equal
to the duration of that prevention, delay or stoppage. Nothing in this Article
35 shall excuse or delay either party’s obligation to pay any sum due under this
Lease.

36. INTERRUPTION OF USE.

Except as otherwise set forth herein, Tenant agrees that Landlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any service (including without limitation telephone,
telecommunication, condenser water, electrical and emergency power services) or
for any diminution or interruption in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after commercially reasonable effort to do so, by any accident or
casualty whatsoever, by act or default of Tenant, any other tenant, or other
third parties not within Landlord’s control, any Force Majeure event or by any
other cause beyond Landlord’s reasonable control; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, except as
otherwise provided herein, Landlord shall not be liable under any circumstances
for a loss of, or injury to, property or for injury to, or interference with,
Tenant’s business, including, without limitation, loss of profits, however
occurring, through or in connection with or incidental to any delay or failure
to furnish any of the services or utilities. Landlord may comply with voluntary
controls or guidelines promulgated by any governmental entity relating to the
use or conservation of energy, water, gas, light or electricity or the reduction
of automobile or other emissions without creating any liability of Landlord to
Tenant under this Lease, provided that the Premises are not thereby rendered
untenantable.

37. CURING TENANT’S DEFAULTS.

If Tenant defaults (beyond any applicable notice and cure periods) in the
performance of any of its obligations under this Lease, Landlord may (but shall
not be obligated to) without waiving such default, perform the same for the
account at the expense of Tenant. Tenant shall pay Landlord all costs of such
performance promptly upon receipt of a bill therefor.

38. SIGN CONTROL.

Tenant shall not affix, erect or inscribe any sign, projection, awning, signal
or advertisement of any kind to any part of the Premises, Building or Project,
including without limitation, the inside or outside of windows or doors if the
same is visible from the exterior of the Premises, without the written consent
of Landlord. Landlord shall have the right to remove any such signs or other
matter installed without Landlord’s required permission, without being liable to
Tenant by reason of such removal, and to charge the cost of removal to Tenant as
additional rent hereunder, payable within ten (10) days of written demand by
Landlord. Subject to any city or local ordinances, and Landlord’s approval of
the design, content and position, Tenant shall have the right to install a sign
panel identifying its name on each of the two (2) existing monument signs.
Tenant’s panels for the monument signs shall be at Tenant’s sole cost and
expense, and Tenant shall pay for the cost of removing such signage at the end
of the Term. Tenant shall have no such signage rights if Tenant reduces the
Premises (as existing as of the Commencement Date) by more than twenty percent
(20%) or if more than 25% of the Premises is sublet to any party other than any
Permitted Transferee.

H-33

--------------------------------------------------------------------------------




39. MISCELLANEOUS.

39.1 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

39.2 Confidentiality. Landlord and Tenant acknowledge that the content of this
Lease and any related documents are confidential information. Landlord and
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
such party’s financial, legal, and space planning consultants and prospective
sublessees, transferees, assignees, or purchasers of the Premises and except as
otherwise required by law or legal process.

39.3 Transportation Management. Tenant shall fully comply with all
government-mandated present or future programs intended to manage parking,
transportation or traffic in and around the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.

39.4 Accord and Satisfaction; Allocation of Payments. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.

39.5 Addenda. If any provision contained in an addendum to this Lease is
inconsistent with any other provision herein, the provision contained in the
addendum shall control, unless otherwise provided in the addendum.

39.6 Attorneys’ Fees. If any action or proceeding is brought by either party
against the other pertaining to or arising out of this Lease, the finally
prevailing party shall be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred on account of such action or proceeding.

39.7 Captions, Articles and Section Numbers. The captions appearing within the
body of this Lease have been inserted as a matter of convenience and for
reference only and in no way define, limit or enlarge the scope or meaning of
this Lease. All references to Article and Section numbers refer to Articles and
Sections in this Lease.

39.8 Landlord Exculpation. The liability of Landlord to Tenant for any default
by Landlord under this Lease or arising in connection herewith or with
Landlord’s operation, management, leasing, repair, renovation, alteration or any
other matter relating to the Project or the Premises shall be limited solely and
exclusively to an amount which is equal to the interest of Landlord in the
Project. Landlord’s interest in the Project shall include, without limitation,
all rents, proceeds, insurance awards and profits derived from or relating to
the Project. Landlord shall not have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section shall inure to the benefit of Landlord’s
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns. Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if

H-34

--------------------------------------------------------------------------------




Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord’s obligations under this Lease. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, NEITHER LANDLORD OR THE LANDLORD
PARTIES SHALL BE LIABLE TO TENANT FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE,
LOSS OF GOODWILL, LOSS OF BUSINESS OPPORTUNITY, LOSS OF DATA, AND/OR LOSS OF
PROFITS (COLLECTIVELY, "CONSEQUENTIAL DAMAGES") ARISING IN ANY MANNER FROM THIS
LEASE OR THE PERFORMANCE OR NONPERFORMANCE OF OBLIGATIONS HEREUNDER REGARDLESS
OF THE FORSEEABILITY THEREOF. ADDITIONALLY, TENANT SHALL NOT BE LIABLE TO
LANDLORD FOR ANY CONSEQUENTIAL DAMAGES ARISING IN ANY MANNER FROM THIS LEASE OR
THE PERFORMANCE OR NONPERFORMANCE OF OBLIGATIONS HEREUNDER REGARDLESS OF THE
FORSEEABILITY THEREOF, EXCEPT TO THE EXTENT SUCH CONSEQUENTIAL DAMAGES ARE
CAUSED BY HAZARDOUS MATERIAL INTRODUCED ONTO THE PROJECT BY TENANT IN VIOLATION
OF SECTION 34.1 ABOVE OR BY TENANT HOLDING OVER AFTER THE EXPIRATION OF THE TERM
OF THIS LEASE IN VIOLATION OF SECTION 18 ABOVE.

39.9 Intentionally Deleted.

39.10 Changes Requested by Lender. Neither Landlord nor Tenant shall
unreasonably withhold its consent to changes or amendments to this Lease
requested by the lender on Landlord’s interest, so long as these changes do not
alter the basic business terms of this Lease or otherwise materially diminish
any rights or materially increase any obligations of the party from whom consent
to such charge or amendment is requested.

39.11 GOVERNING LAW; WAIVER OF TRIAL BY JURY. THIS LEASE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO. IN ANY ACTION OR
PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF COLORADO, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY STATE LAW, AND (III) IN THE INTEREST OF
SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.

39.12 Conference Rooms. Tenant shall have the right to reserve and use any
conference rooms located in Building D, at no charge to Tenant, subject to
availability and reasonable rules and regulations prescribed by Tenant.

39.13 Corporate Authority. If Tenant is a corporation, each individual signing
this Lease on behalf of Tenant represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of the corporation, and
that this Lease is binding on Tenant in accordance with its terms. Tenant shall,
at Landlord’s request, deliver a certified copy of a resolution of its board of
directors authorizing such execution.

39.14 Counterparts. This Lease may be executed in multiple counterparts, all of
which shall constitute one and the same Lease.

39.15 Execution of Lease; No Option. The submission of this Lease to Tenant
shall be for examination purposes only, and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
of Tenant in the Premises or any other premises within the Building or Project.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding on Landlord notwithstanding any time interval, until Landlord has in
fact signed and delivered this Lease to Tenant.

H-35

--------------------------------------------------------------------------------




39.16 Furnishing of Financial Statements; Tenant’s Representations. In order to
induce Landlord to enter into this Lease Tenant agrees that it shall promptly
furnish Landlord, from time to time, upon Landlord’s written request (but not
more than twice a calendar year), with Tenant's parent company's most current,
publicly-available, unconsolidated financial statements; provided, however, in
the event such financial statements do not specifically identify the financials
of Tenant, Tenant shall instead provide a letter from its Treasurer or Chief
Financial Officer certifying the net worth of Tenant ending in the previous
fiscal quarter. Tenant represents and warrants that all financial statements,
records and information furnished by Tenant to Landlord in connection with this
Lease are true, correct and complete in all respects.

39.17 Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.

39.18 Mortgagee Protection. Tenant agrees to send by certified or registered
mail to any first mortgagee or first deed of trust beneficiary of Landlord whose
address has been furnished to Tenant and with whom Tenant has entered into a
commercially reasonable non-disturbance agreement, a copy of any notice of
default served by Tenant on Landlord. If Landlord fails to cure such default
within the time provided for in this Lease, such mortgagee or beneficiary shall
have, from the date such mortgagee's or beneficiary's receives such notice of
default from Tenant, forty-five (45) days to cure the default (or such longer
period as may be reasonably necessary to cure such default if such default is
not reasonably susceptible of being cured within such forty-five (45) day period
and the mortgagee or beneficiary commences its efforts promptly to cure the same
and thereafter diligently, continuously and in good faith pursues the curing of
the same to completion).

39.19 Prior Agreements; Amendments. This Lease contains all of the agreements of
the parties with respect to any matter covered or mentioned in this Lease, and
no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.

39.20 Recording. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.

39.21 Severability. A final determination by a court of competent jurisdiction
that any provision of this Lease is invalid shall not affect the validity of any
other provision, and any provision so determined to be invalid shall, to the
extent possible, be construed to accomplish its intended effect.

39.22 Successors or Assigns. This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.

39.23 Time of the Essence. Time is of the essence of this Lease.

39.24 Waiver. No delay or omission in the exercise of any right or remedy of
either party upon any default by the other shall impair such right or remedy or
be construed as a waiver of such default.

The receipt and acceptance by Landlord of delinquent Rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular Rent payment involved.

No act or conduct of Landlord, including, without limitation, the acceptance of
keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term. Only a written notice from
Landlord to Tenant shall constitute acceptance of the surrender of the Premises
and accomplish a termination of the Lease.

H-36

--------------------------------------------------------------------------------




Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

Any waiver by either party of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease.

40. OPTIONS TO EXTEND.

40.1 Option Right. Landlord hereby grants the Tenant named in this Lease (the
“Original Tenant“) two (2) options (“Options“) to extend the Term for the entire
Premises for a period of five (5) years each (“Option Terms“), which Options
shall be exercisable only by written notice delivered by Tenant to Landlord as
set forth below. The rights contained in this Article 41 shall be personal to
the Original Tenant and may only be exercised by the Original Tenant or a
Permitted Transferee (and not any other assignee, sublessee or other transferee
of the Original Tenant’s interest in this Lease) if the Original Tenant occupies
the entire Premises as of the date of the Interest Notice (as defined in Section
41.3 below). Notwithstanding anything to the contrary contained herein, Tenant’s
exercise of the first Option shall not obligate Tenant to exercise the second
Option.

40.2 Option Rent. The rent payable by Tenant during the Option Terms (“Option
Rent“) shall be equal to the “Market Rent” (defined below). “Market Rent“ shall
mean the applicable Monthly Base Rent, including all escalations, Direct Costs,
additional rent and other charges at which tenants, as of the time of Landlord’s
“Option Rent Notice” (as defined below), are entering into leases for
non-sublease space which is comparable in size, location and quality to the
Premises in renewal transactions for a term comparable to the Option Term which
comparable space is located in office buildings comparable to the Project in the
Colorado Springs, Colorado office market, taking into consideration only the
following concessions: (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space, and (b) tenant
improvements or allowances provided or to be provided for such comparable space,
taking into account, and deducting the value of, the existing improvements in
the Premises, such value to be based upon the age, quality and layout of the
improvements and the extent to which the same could be utilized by a typical
general office user.

40.3 Exercise of Option. Each Option shall be exercised by Tenant only in the
following manner: (i) Tenant shall not be in default and shall not have been in
default under this Lease more than once (beyond any applicable notice and cure
periods) on the delivery date of the Interest Notice and Outside Agreement Date
(as defined below); (ii) Tenant shall deliver written notice (“Interest Notice”)
to Landlord not more than twelve (12) months nor less than nine (9) months prior
to the expiration of the Term or the first Option Term, as applicable, stating
that Tenant is interested in exercising the applicable Option, (iii) within
sixty (60) days of Landlord’s receipt of the Interest Notice, Landlord shall
deliver notice (“Option Rent Notice”) to Tenant setting forth Landlord’s
determination of Market Rent; and (iv) Tenant shall have thirty (30) days
(“Tenant’s Review Period”) after receipt of the Option Rent Notice within which
to accept such rental or to reasonably object thereto in writing. In the event
Tenant objects, Landlord and Tenant shall attempt to agree upon Market Rent
using their best good faith efforts. If Landlord and Tenant fail to reach
agreement within thirty (30) days following Tenant’s Review Period (“Outside
Agreement Date”), then each party shall place in a separate sealed envelope
their final proposal as to Market Rent and such determination shall be submitted
to arbitration as provided below. Failure of Tenant to so elect in writing
within Tenant’s Review Period shall conclusively be deemed its approval of the
Market Rent determined by Landlord.

40.4 Arbitration. In the event that Landlord fails to timely generate the
initial written notice of Landlord’s opinion of the Market Rent which triggers
the negotiation period of this Section 40.4, then Tenant may commence such
negotiations by providing the initial notice, in which event Landlord shall have
thirty (30) days (“Landlord’s Review Period”) after receipt of Tenant’s notice
of the new rental within which to accept such rental. In the event Landlord
fails to accept in writing such rental proposed by Tenant, then such proposal
shall be deemed rejected, and Landlord and Tenant shall attempt in good faith to
agree upon such Market Rent using their best good faith efforts. If Landlord and
Tenant fail to

H-37

--------------------------------------------------------------------------------




reach agreement within thirty (30) days following Landlord’s Review Period
(which shall be, in such event, the “Outside Agreement Date” in lieu of the
above definition of such date), then each party shall place in a separate sealed
envelope their final proposal as to the Market Rent and such determination shall
be submitted to arbitration as provided below.

                         (a) Landlord and Tenant shall meet with each other
within five (5) business days of the Outside Agreement Date and exchange the
sealed envelopes and then open such envelopes in each other’s presence. If
Landlord and Tenant do not mutually agree upon the Market Rent within five (5)
business days of the exchange and opening of envelopes, then, within ten (10)
business days of the exchange and opening of envelopes, Landlord and Tenant
shall agree upon and jointly appoint a single arbitrator who shall by profession
be a broker who shall have been active over the five (5) year period ending on
the date of such appointment in the leasing of commercial properties in the
vicinity of the Project. Neither Landlord nor Tenant shall consult with such
broker as to his or her opinion as to Market Rent prior to the appointment. The
determination of the arbitrator shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Market Rent for the Premises is the closest to
the actual Market Rent for the Premises as determined by the arbitrator, taking
into account the requirements of this Article 40. Such arbitrator may hold such
hearings and require such briefs as the arbitrator, in his or her sole
discretion, determines is necessary. In addition, Landlord or Tenant may submit
to the arbitrator, with a copy to the other party, within five (5) business days
after the appointment of the arbitrator any market data and additional
information that such party deems relevant to the determination of the Market
Rent (“FMRR Data”) and the other party may submit a reply in writing within five
(5) business days after receipt of such FMRR Data.

                         (b) The arbitrator shall, within thirty (30) days of
his or her appointment, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Market Rent and shall notify Landlord and
Tenant of such determination. The decision of the arbitrator shall be binding
upon Landlord and Tenant. If Landlord and Tenant fail to agree upon and appoint
an arbitrator, then the appointment of the arbitrator shall be made by the
Presiding Judge of the El Paso County Superior Court, or, if he or she refuses
to act, by any judge having jurisdiction over the parties. The cost of
arbitration shall be paid by Landlord and Tenant equally.

41. EXPANSION OPTION.

41.1 Subject to the Pre-Existing Rights (as defined below), and provided that
such space is available for lease, Tenant shall have, during the period
commencing on the Commencement Date and ending on the Rent Commencement Date,
the option to lease (the “Expansion Option”) any or all of the following, but
only in the order set forth below: (a) the entirety of the remaining space on
the second (2nd) floor of the Building, and/or the full fourth (4th) floor of
the Building, (b) the full fourth (4th) floor in Building D of the Project, and
(c) the full fifth (5th) floor of Building D of the Project (collectively, the
“Additional Space”). The Additional Space leased must first be leased in the
order set forth above (i.e. the Building D Additional Space cannot be leased
until all of the Additional Space in the Building is first leased).
Additionally, Tenant can only lease the entirety of all of the available space
for lease on such floor. The leasing of the applicable Additional Space shall be
at the same Rent and upon the same terms and conditions provided herein for the
Premises, except that (i) the Term for any Additional Space shall end on the
same day as the Term for the Premises; (ii) instead of the Tenant Improvement
Allowance provided under Exhibit “C” hereto, Landlord shall provide a $10.00 per
rentable square foot tenant improvement allowance for such Additional Space;
(iii) Tenant’s obligation to pay Rent for the Additional Space shall commence
upon Landlord’s delivery of the Additional Space to Tenant in its then-current
“as is” condition, at the Annual Base Rent set forth in Section 2.a.; and (iv)
Landlord and Tenant shall enter into a mutually acceptable amendment of this
Lease memorializing Tenant’s exercise of its Expansion Option and setting forth
the terms upon which Tenant will lease the Additional Space. As set forth in
Section 2(i) above, the Rentable Area of the Additional Space shall be
determined in accordance with BOMA Standards. Tenant shall give Landlord at
least thirty (30) days prior notice of its exercise of the Expansion Option. The
exercise of the Expansion Option shall create a binding agreement between
Landlord and Tenant for the leasing of the Additional Space upon the same terms
and conditions of this

H-38

--------------------------------------------------------------------------------




Lease, except as set forth above. In the event Tenant fails to exercise its
Expansion Option by the Rent Commencement Date, Tenant’s Expansion Option shall
terminate and not be of any further force or effect at any time.

41.2 Notwithstanding any language herein to the contrary, Tenant’s Expansion
Option is a one time right which shall only be valid until the Additional Space
is first leased by the Landlord or the Rent Commencement Date, whichever occurs
first, at which time Tenant’s Expansion Option shall terminate and not be of any
further force or effect thereafter. The parties acknowledge and agree that
unless Tenant exercises its rights under Article 42 below, Landlord shall be
free to lease the Additional Space to any party on any terms desirable by
Landlord.

41.3 As used herein, the “Pre-Existing Rights” shall mean the following: EDS
Information Services LLC has certain rights to expand on the 2nd floor of the
Building. Additionally, Landlord and Tenant acknowledge and agree that the
Expansion Option is not intended to prohibit Landlord from marketing and leasing
the Additional Space to prospective tenants. Until and unless Tenant provides
notice of its exercise of the Expansion Option (at which time, subject to
Section 42 below, Landlord shall only be prohibited from leasing to others the
Additional Space Tenant has elected to include within the Premises pursuant to
the Expansion Option), Landlord (subject to Section 42 below) may lease the
Additional Space to other parties without notice and without the consent of
Tenant.

42. RIGHT OF FIRST OFFER.

42.1 So long as there does not exist a default (beyond any applicable notice and
cure periods) by Tenant hereunder at the time of the delivery to a prospective
tenant by Landlord of a bona fide proposal to lease all or a portion of the
Additional Space, Landlord shall provide, and hereby grants, to Tenant, a right
of first offer (the "Right of First Offer") with respect to the Offered Space
(as defined below) on the following terms and conditions:

     a. At such time as Landlord delivers to a prospective tenant a bona fide
proposal for leasing any portion of the Additional Space (the “Offered Space”)
for a term of more than one (1) year, Landlord shall provide Tenant a written
notice (“Landlord’s Notice of Terms”) describing the financial terms and
conditions (including length of lease term) of the proposed lease between
Landlord and the prospective tenant.

     b. The deadline for Tenant to exercise its right to lease the Offered Space
(the “Exercise Deadline”) shall be seven (7) business days from the receipt of
Landlord’s Notice of Terms. If Tenant elects not to exercise the Right of First
Offer, Tenant may provide Landlord with a written notice containing the
financial terms and conditions Tenant would be willing to accept for the Offered
Space ("Tenant's Notice of Terms") by the Exercise Deadline. If Tenant fails to
provide written notice of its exercise of the Right of First Offer prior to the
Exercise Deadline, Landlord shall have the right to lease the Offered Space on
the terms contained in Landlord's Notice of Terms or on such other terms and
conditions as Landlord may decide in its sole discretion (subject to the
remaining provisions of this paragraph) at any time within one hundred eighty
(180) days following the date of Landlord’s Notice of Terms to the prospective
tenant who received the bona fide proposal from Landlord or an affiliate
thereof. If Landlord does not enter into a new lease on the terms contained in
the Landlord's Notice of Terms or on such other terms and conditions as Landlord
may decide in its sole discretion (subject to the remaining provisions of this
paragraph) with the prospective tenant or an affiliate thereof within such one
hundred eighty (180) day period, Landlord shall again provide Tenant a
Landlord’s Notice of Terms and Tenant shall have the Right of First Offer prior
to Landlord being entitled to lease all or a portion of such Offered Space.
Prior to Landlord delivering to a prospective tenant a proposal for leasing the
Offered Space on financial terms and conditions (including length of lease term)
equivalent to or less favorable for Landlord than those contained in Tenant's
Notice of Terms (if originally provided as set forth above), or if Landlord (at
its sole discretion) is willing to accept the terms and conditions contained in
Tenant's Notice of Terms, Landlord shall again offer the Offered Space to Tenant
on the terms and conditions set forth in Tenant's Notice of Terms, and Tenant
shall have five (5) business days from Tenant's receipt of such offer to
exercise the Right of First Offer. If Tenant fails to provide written notice of
its exercise of its Right of First

H-39

--------------------------------------------------------------------------------




Offer within such five (5) business day period, Landlord (subject to Landlord's
obligation to re-offer the Offered Space to Tenant in the event the one hundred
eighty (180) day period has expired as provided above) shall at any time
thereafter have the right to lease the Offered Space on any terms and conditions
in Landlord's sole discretion, including terms and conditions which may be more
favorable to Landlord than those contained in Tenant's Notice of Terms.

     c. If Tenant timely exercises its Right of First Offer, Tenant shall lease
the Offered Space on the terms and conditions set forth in Landlord’s Notice of
Terms or Tenant's Notice of Terms, as applicable. Landlord and Tenant shall
enter into a new lease or an amendment to this Lease with respect to the Offered
Space containing terms and conditions identical to those specified in Landlord’s
Notice of Terms or Tenant's Notice of Terms, as applicable.

     d. Tenant acknowledges and agrees that the Additional Space is encumbered
by the Pre-Existing Rights, and that Tenant’s rights with respect to such space
are subject and subordinate to such rights.

42.2 Notwithstanding any language herein to the contrary, Tenant’s Right of
First Offer is a one-time right with respect to each portion of the Additional
Space which shall only be valid until the applicable portion of the Additional
Space is first leased by the Landlord, at which time Tenant’s Right of First
Offer shall terminate and not be of any further force or effect thereafter as to
such Additional Space.

[SIGNATURE PAGE FOLLOWS]

H-40

--------------------------------------------------------------------------------




The parties hereto have executed this Lease as of the dates set forth below.

Date: 11/17/09

--------------------------------------------------------------------------------

Date: 11/11/09

--------------------------------------------------------------------------------

        Landlord: Tenant:     VERIZON BUSINESS NETWORK SERVICES,
a Delaware corporation AMERICAN TELECONFERENCING SERVICES,
LTD., dba Premiere Global Services           By: /s/ Christopher J. Kelly

--------------------------------------------------------------------------------

By: /s/ David E. Trine

--------------------------------------------------------------------------------

        Title:  Executive Director

--------------------------------------------------------------------------------

Title: David E. Trine, Chief Financial Officer

--------------------------------------------------------------------------------

    By:       Title:


--------------------------------------------------------------------------------

       


H-41

--------------------------------------------------------------------------------